Exhibit 10.1
[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
DISTRIBUTION, LICENSE AND
MANUFACTURING AGREEMENT
by and among
REMEDENT, INC.,
REMEDENT, N.V.,
and
DEN-MAT HOLDINGS, LLC
Dated as of August 24, 2008



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINED TERMS
    1  
 
       
2. DISTRIBUTION RIGHTS
    1  
 
       
2.1 Appointment as Distributor of the Products
    1  
 
2.2 Future Increase of the Territory
    2  
 
2.3 Potential Future Distribution Rights
    4  
 
2.4 Cessation of Use
    7  
 
       
3. INTELLECTUAL PROPERTY LICENSE RIGHTS
    7  
 
       
3.1 Grants
    7  
 
3.2 Rights in Future Intellectual Property
    8  
 
3.3 Delivery of Intellectual Property
    9  
 
3.4 Cessation of Use
    9  
 
3.5 Ownership of Intellectual Property
    10  
 
       
4. MANUFACTURING RIGHTS
    11  
 
       
4.1 Products
    11  
 
4.2 Termination of Right
    11  
 
       
 
       
5. MANUFACTURING RELATIONSHIP
    11  
 
5.1 Soca
    11  
 
5.2 Other Manufacturers
    11  
 
       
6. PAYMENTS
    12  
 
       
6.1 Fixed Payments
    12  
 
6.2 Other Payments
    12  
 
6.3 Manufacturing Payment During the Exclusivity Period
    13  
 
6.4 Manufacturing Payment After the Guaranty Period
    13  
 
6.5 Payment and Reports
    14  
 
       
7. GUARANTY PERIOD; PURCHASE RIGHTS AND OBLIGATIONS WITH RESPECT TO PRODUCTS
MANUFACTURED BY REMEDENT
    14  
 
       
7.1 Purchases of Units/Teeth
    14  
 
7.2 Purchases of Trays
    15  
 
7.3 Off-Set
    15  
 
7.4 Price Reductions
    16  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.5 Option to Extend Guaranty Period
    16  
 
       
 
8. ORDER FULFILLMENT, INVENTORY AND MANUFACTURING
    17  
 
       
 
8.1 Order Process
    17  
 
8.2 Changes to Orders
    18  
 
8.3 Shipping; Title and Risk of Loss
    18  
 
8.4 Invoicing and Payment
    18  
 
8.5 Inventory
    18  
 
8.6 Acceptance and Return of Products
    18  
 
8.7 Production and Quality; Record
    19  
 
8.8 Inspection and Oversight by Den-Mat
    19  
 
8.9 Inspection and Oversight by Remedent
    19  
 
       
9. ENFORCEMENT OF RIGHTS
    19  
 
       
9.1 Distribution Agreements
    19  
 
9.2 Intellectual Property
    20  
 
       
10. TRAINING AND SUPPORT; DELIVERY OF CUSTOMER INFORMATION
    21  
 
       
10.1 Manuals and Information
    21  
 
10.2 Manufacturing
    21  
 
10.3 Marketing and Sales Assistance
    21  
 
10.4 Customer Information
    22  
 
10.5 Executive Support
    22  
 
10.6 Advertising
    22  
 
10.7 Regulatory Matters
    23  
 
       
11. CHANGE OF CONTROL
    23  
 
       
11.1 Option to Receive Exit Fee
    23  
 
11.2 Calculation of Exit Fee
    23  
 
11.3 Effect of Payment of Exit Fee
    24  
 
       
12. PAYMENT TERMS, TAXES AND AUDITS
    25  
 
       
12.1 Payment
    25  
 
12.2 Taxes
    25  
 
12.3 Audit
    25  

 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
13. TERM AND TERMINATION
    26  
 
       
13.1 Term
    26  
 
13.2 Termination for Cause
    26  
 
13.3 Termination for Convenience
    27  
 
13.4 Sell-Off Period
    27  
 
13.5 Survival
    28  
 
       
14. REPRESENTATIONS AND WARRANTIES
    28  
 
       
14.1 Representations and Warranties of Remedent
    28  
 
14.2 Representations and Warranties of Den-Mat
    33  
 
       
15. CLOSING
    35  
 
       
16. CLOSING CONDITIONS
    35  
 
       
16.1 Conditions to the Obligation of Remedent
    35  
 
16.2 Conditions to the Obligation of Den-Mat
    35  
 
       
17. CONFIDENTIALITY
    36  
 
       
17.1 Confidential Information of Den-Mat
    36  
 
17.2 Confidential Information of Remedent
    37  
 
       
18. INDEMNIFICATION
    38  
 
       
18.1 Indemnification by Den-Mat
    38  
 
18.2 Indemnification by Remedent
    39  
 
18.3 IP Indemnity
    39  
 
18.4 Indemnification Procedures
    39  
 
       
19. FORCE MAJEURE EVENTS
    40  
 
       
19.1 No Liability
    40  
 
19.2 Notification
    40  
 
19.3 Termination
    40  
 
       
20. MISCELLANEOUS
    41  
 
       
20.1 Expenses
    41  
 
20.2 Further Actions
    41  
 
20.3 Notices
    41  
 
20.4 Binding Effect; Assignment
    42  

 -iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
20.5 Amendment; Waiver
    42  
 
20.6 Entire Agreement
    43  
 
20.7 Severability
    43  
 
20.8 Headings
    43  
 
20.9 Counterparts
    43  
 
20.10 Governing Law
    43  
 
20.11 Consent to Jurisdiction
    43  
 
20.12 Waiver of Punitive and Other Damages and Jury Trial
    44  
 
20.13 No Waiver; Remedies
    45  
 
20.14 No Limitation on Competitive Activities
    45  
 
20.15 No Partnership or Joint Venture
    45  
 
20.16 Jointly Drafted; Review by Counsel
    45  
 
20.17 Specific Performance
    45  
 
20.18 Interpretation
    45  
 
20.19 Mitigation
    46  

 -iv-

 



--------------------------------------------------------------------------------



 



DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT
     THIS DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT (this “Agreement”)
is made as of August 24, 2008 (the “Effective Date”) by and among Remedent,
Inc., a Nevada corporation (“Remedent Nevada”), Remedent N.V., a Belgian
corporation (“Remedent Belgium”, and together with Remedent Nevada, “Remedent”),
and Den-Mat Holdings, LLC, a Delaware limited liability company (“Den-Mat”).
     WHEREAS, Remedent has developed and desires to market, distribute, license
and sell certain products and services and Remedent desires to appoint Den-Mat
to act as the sole and exclusive distributor of such products and services for
Remedent in the Territory (as defined below) and, with certain limitations, as a
non-exclusive distributor of such products and services for Remedent outside the
Territory;
     WHEREAS, Den-Mat and Remedent have agreed that Den-Mat will purchase
certain products manufactured by or for Remedent for a specified period of time
(subject to extension) and that Den-Mat will make royalty payments to Remedent
in connection with the sale of certain products by Den-Mat;
     WHEREAS, Remedent owns certain patents, trademarks and other intellectual
property, and has rights pursuant to certain licenses and other agreements with
respect to other patents, trademarks and other intellectual property, and
Remedent desires to grant to Den-Mat (to the extent such third party licenses
and other agreements permit) an exclusive license of such patents, trademarks
and other intellectual property in the Territory and a non-exclusive license of
such patents, trademarks and other intellectual property in the Excluded Markets
and the China Market (each as defined below); and
     WHEREAS, Remedent desires to grant Den-Mat the non-exclusive right to
manufacture or have manufactured certain products developed by Remedent.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Remedent and Den-Mat hereby agree as follows.
1. Defined Terms.
     Capitalized terms used herein without definition shall have the respective
meanings given to them in Schedule 1.
2. Distribution Rights.
2.1 Appointment as Distributor of the Products.
     2.1.1 Exclusive Distributor. Subject to the terms and conditions in this
Agreement, Remedent hereby appoints Den-Mat as the sole and exclusive (even as
to Remedent) distributor to market, distribute, license and sell Products in the
Territory, and Den-Mat hereby accepts this appointment. For each market in the
Territory, Den-Mat may appoint one or more sub-

 



--------------------------------------------------------------------------------



 



distributors and subcontractors to market, distribute, license and sell the
Products in the Territory, without Remedent’s consent.
     2.1.2 Treatment of China. [***]
     2.1.3 Non-Exclusive Distributor. [***]
     2.1.4 Subdistributors. Den-Mat may authorize sub-distributors and
subcontractors to market, distribute, license and sell Products in accordance
with this Section 2, provided that within ten (10) days after the appointment of
such sub-distributor or subcontractor after the Effective Date, Den-Mat shall
notify Remedent of the identity, address and market of such sub-distributor or
subcontractor. Den-Mat shall not sell or otherwise transfer Products to any
sub-distributor or subcontractor until such sub-distributor or subcontractor
enters into a form of written agreement (“Subdistributor Agreement”) with
Den-Mat, which shall (a) include provisions to bind such sub-distributor or
subcontractor to terms and conditions substantially similar to the product and
territorial scope and other limitations set forth in Sections 2 and 3 and
(b) authorize Remedent to enforce such provisions.
2.2 Future Increase of the Territory.
     2.2.1 Addition of Excluded Markets. [***]

-2-



--------------------------------------------------------------------------------



 



     2.2.2 Addition of China Market. [***]

-3-



--------------------------------------------------------------------------------



 



     2.2.3 Expansion of Territory. [***]
2.3 Potential Future Distribution Rights.
     2.3.1 Right to Distribute Future Remedent Veneer Products. Remedent hereby
grants Den-Mat the first right to hold sole and exclusive distribution rights to
market, distribute, license and sell all future veneer products that are not
GlamSmile Products (each, a “Remedent Veneer Product”) developed (whether
directly or indirectly, individually or jointly with others) by or for Remedent
(or any of Remedent’s Affiliates) in all existing and future markets worldwide;
provided, however, that any grant of rights developed jointly with others will
be subject to the rights, if any, of the joint developers. Remedent shall give
Den-Mat written notice of each additional Remedent Veneer Product as the same is
developed, which notice shall identify such Remedent Veneer Product and the
anticipated market therefor. Remedent shall not market, distribute, license or
sell any Remedent Veneer Product except through a third party pursuant to a
written agreement, and Remedent shall not grant to any Person the right to
manufacture, market, license, distribute or sell any Remedent Veneer Product
unless it has complied with this Section 2.3.1. Prior to appointing any Person
as a distributor for any Remedent Veneer Product: Remedent shall deliver to
Den-Mat (a) at least thirty (30) days prior to entering into such distribution
agreement, a notice identifying the Remedent Veneer

-4-



--------------------------------------------------------------------------------



 



Product(s) that is the subject of such distribution agreement, the identity of
the proposed distributor and a summary of the terms and conditions of such
proposed distribution agreement, and (b) at least fifteen (15) days prior to
entering into such distribution agreement, a copy of the complete and final
proposed distribution agreement and a notice of the date on which such
distribution agreement is to be executed (the “Proposed Remedent Veneer Signing
Date”). At any time prior to the second Business Day preceding the Proposed
Remedent Veneer Signing Date set forth in such notice from Remedent, Den-Mat may
elect, effective upon delivery of notice to that effect to Remedent, to enter
into such distribution agreement in lieu of such other Person on the terms and
conditions set forth in such final distribution agreement (but with appropriate
modifications to the terms thereof to the extent any of the terms of such final
distribution agreement are unique to such other Person and are incapable of
performance by Den-Mat). If Den-Mat notifies Remedent that it elects to enter
into such distribution agreement in lieu of such other Person, Den-Mat and
Remedent shall promptly thereafter negotiate in good faith any appropriate
modifications to the terms thereof, to the extent any of the terms of such final
distribution agreement are unique to such other Person and are incapable of
performance by Den-Mat, and execute and deliver such distribution agreement. If
Den-Mat does not deliver a notice of exercise with respect to any distribution
agreement for Remedent Veneer Product(s) prior to the second Business Day
preceding the Proposed Remedent Veneer Signing Date, as referred to above, then
during the ten (10) Business Day period commencing with such Proposed Remedent
Veneer Signing Date, Remedent and such other Person may enter into the final
distribution agreement, provided there is no modification of the terms thereof
from the final version provided to Den-Mat. If Remedent and such Person do not
enter into a distribution agreement within the ten (10) Business Day period
referred to in the preceding sentence, Remedent shall not thereafter enter into
a distribution agreement with respect to the Remedent Veneer Product(s) subject
to such agreement (with such Person or any other Person) without first again
complying with each of the procedures set forth in this Section 2.3.1.
     2.3.2 Right of First Offer on Other Remedent Potential Products. Remedent
hereby grants Den-Mat the right of first offer to have the sole and exclusive
worldwide right to market, distribute, license and sell all of the Other
Potential Products (a) worldwide, or alternatively, (b) in one or more of the
United States, the United Kingdom and Canada. Remedent shall give Den-Mat
written notice of each Other Potential Product as the same is developed, which
notice shall identify such Other Potential Product and the anticipated market
therefor. During the forty-five (45) day period after delivery of such notice,
Remedent shall provide such information and access to its development, marketing
and sales personnel as Den-Mat may reasonably request in order to evaluate such
Other Potential Product. On or before the expiration of such forty-five (45) day
period, Den-Mat shall notify Remedent if it elects to exercise the rights
granted under this Section 2.3.2, and if Den-Mat fails to notify Remedent during
such forty-five (45) day period it will be deemed to have waived its rights
under this Section 2.3.2 with respect to such Other Potential Product. If
Den-Mat delivers such a notice, Den-Mat and Remedent shall promptly commence
negotiations with respect to the terms and conditions on which Den-Mat will
become the sole and exclusive distributor for such Other Potential Product on a
worldwide basis or in one or more of the United States, the United Kingdom and
Canada, and Den-Mat and Remedent shall engage in such negotiations in good
faith. During the period commencing on the delivery of such notice by Remedent
and ending on the later of (a) the end of such forty-five (45) day period, or,
if earlier, the date Den-Mat notifies Remedent that it will not exercise its
rights under this Section 2.3.2 with respect to such Other

-5-



--------------------------------------------------------------------------------



 



Potential Product or (b) the date negotiations between Den-Mat and Remedent with
respect to a potential distribution agreement with respect to such Other
Potential Product terminate, Remedent shall not directly distribute, nor shall
it authorize any Person to distribute, such Other Potential Product. If Remedent
notifies Den-Mat of any Other Potential Product and Den-Mat does not deliver to
Remedent the notice of exercise referred to above or reach an agreement with
Remedent to become a distributor with respect to such Other Potential Product,
or Den-Mat waives the right of first offer under this Section 2.3.2, Remedent
may thereafter market , distribute, license and sell such Other Potential
Product, including the use of sub-distributors and subcontractors, provided,
however, Remedent shall not designate any licensee, subcontractor or distributor
for such Other Potential Product on a worldwide basis or in the United States,
the United Kingdom or Canada except as hereafter provided in this Section 2.3.2.
          (i) Appointment Within Six Months. If Remedent notifies Den-Mat of any
Other Potential Product and Den-Mat does not become the sole and exclusive
distributor of such Other Potential Product, either because Den-Mat does not
exercise its rights under this Section 2.3.2 with respect to such Other
Potential Product or, having exercised such rights, is unable to reach agreement
with Remedent with respect to the terms and conditions of such distribution
agreement, Remedent may designate another Person as the exclusive distributor of
such Other Potential Product worldwide or in one or more of the United States,
the United Kingdom and Canada at any time during the six (6) month period after
the later of the expiration of the forty five (45) day period referred to above
or the date Remedent and Den-Mat terminate their negotiations regarding the
terms and conditions of such distribution agreement; provided, however, if
Den-Mat delivered a notice of exercise with respect to such Other Potential
Product during the forty five (45) day period referred to above, the terms and
conditions of the distribution agreement with such other Person shall not be
more favorable to such other Person than the terms and conditions last offered
in writing by Remedent to Den-Mat. If Remedent has not entered into an exclusive
distribution agreement with respect to such Other Potential Product on a
worldwide basis or in the United States, the United Kingdom or Canada, as the
case may be, within the six (6) month period referred to in the preceding
sentence, it may not thereafter appoint a distributor for such Other Potential
Product in such territory unless it again complies with the procedures set forth
above in this Section 2.3.2.
          (ii) Different Scope. If Remedent notifies Den-Mat of any Other
Potential Product and Den-Mat does not become the sole and exclusive distributor
of such Other Potential Product worldwide or in the United States, the United
Kingdom or Canada (as applicable for purposes of this Section 2.3.2(ii)), either
because Den-Mat does not exercise its rights under this Section 2.3.2 with
respect to such Other Potential Product or, having exercised such rights, is
unable to reach agreement with Remedent with respect to the terms and conditions
of such distribution agreement, Remedent may from time to time designate another
Person as a distributor of such Other Potential Product in one or more markets
less than all of the United States, the United Kingdom or Canada or on a scope
less than sole and exclusive in one or more of such markets if Remedent:
(A) delivers to Den-Mat at least thirty (30) days prior to entering into such
distribution agreement, a notice identifying the Other Potential Product that is
the subject of such distribution agreement, the identity of the proposed
distributor and a summary of the terms and conditions of such proposed
distribution agreement, and (B) delivers to Den-Mat at least fifteen (15) days
prior to entering into such distribution agreement, a copy of the complete and
final proposed distribution agreement and a notice of the date on which such
distribution

-6-



--------------------------------------------------------------------------------



 



agreement is to be executed (the “Proposed Remedent Other Products Signing
Date”). At any time prior to the second Business Day preceding the Proposed
Remedent Other Products Signing Date set forth in such notice from Remedent,
Den-Mat may elect, effective upon delivery of notice to that effect to Remedent,
to enter into such distribution agreement in lieu of such other Person on the
terms and conditions set forth in such final distribution agreement (but with
appropriate modifications to the terms thereof to the extent any of the terms of
such final distribution agreement are unique to such other Person and are
incapable of performance by Den-Mat). If Den-Mat notifies Remedent that it
elects to enter into such distribution agreement in lieu of such other Person,
Den-Mat and Remedent shall promptly thereafter negotiate in good faith any
appropriate modifications to the terms thereof, to the extent any of the terms
of such final distribution agreement are unique to such other Person and are
incapable of performance by Den-Mat, and execute and deliver such distribution
agreement. If Den-Mat does not deliver a notice of exercise with respect to any
distribution agreement for Other Potential Product(s) prior to the second
Business Day preceding the Proposed Remedent Other Products Signing Date, as
referred to above, then during the five (5) day period commencing with such
Proposed Remedent Other Products Signing Date, Remedent and such other Person
may enter into the final distribution agreement, provided there is no
modification of the terms thereof from the final version provided to Den-Mat. If
Remedent and such Person do not enter into a distribution agreement within the
five (5) day period referred to in the preceding sentence, Remedent shall not
thereafter enter into a distribution agreement with respect to the Other
Potential Product(s) subject to such agreement (with such Person or any other
Person) without first again complying with each of the procedures set forth in
this Section 2.3.2(ii) (and if more than six (6) months have passed since
Remedent last delivered the notice contemplated by the second sentence of this
Section 2.3.2, also comply with each of the other provisions of this
Section 2.3.2).
2.4 Cessation of Use.
     2.4.1 End of Guaranty Period. Upon expiration or termination of the
Guaranty Period, the sole and exclusive distribution rights provided for in
Section 2.1.1 shall be amended, without the need for any further action by any
Party, to become non-exclusive distribution rights instead of sole and exclusive
distribution rights (with the effect that the phrase ‘the sole and exclusive
(even as to Remedent)’ in Section 2.1.1 shall be deemed to mean ‘non-exclusive’
even if the text is not physically modified).
     2.4.2 End of Agreement. Upon termination of this Agreement or, if later,
upon the conclusion of any applicable Sell-Off Period, Den-Mat shall cease
having rights to market, distribute, license and sell Products in the Territory.
3. Intellectual Property License Rights.
3.1 Grants.
     3.1.1 Use of Existing Intellectual Property in the Territory. Subject to
the terms and conditions in this Agreement, Remedent hereby grants to Den-Mat a
sole and exclusive (even as to Remedent) transferable and sublicensable right
and license to use within the Territory the Intellectual Property owned or used
by Remedent that is related to the Products as it exists on the Effective Date.
Notwithstanding the foregoing, (a) Remedent retains the right to use and

-7-



--------------------------------------------------------------------------------



 



license to any Person performing contract manufacturing for Remedent
(concurrently with Den-Mat’s right to use) such Intellectual Property solely in
connection with the manufacture of the Products and for internal product
development related to the Products and (b) this grant shall not include any
rights to the name or trademark ‘Remedent’. For purposes of clarity, during the
Guaranty Period Remedent shall not use the name or trademark ‘GlamSmile’ in the
Territory without the prior written consent of Den-Mat. During the forty-five
(45) day period after the Effective Date, Den-Mat shall provide such cooperation
to Remedent as Remedent may reasonably request related to developing and
implementing guidelines for use of the trademarks included among the
Intellectual Property licensed to Den-Mat pursuant to this Section 3.1.1
sufficient to enable Remedent to preserve such trademarks; provided, however,
Den-Mat shall not be required to adopt or implement any such guideline to the
extent doing so would adversely affect Den-Mat’s ability to comply with the
terms of this Agreement, materially impact Den-Mat’s costs of performance under
this Agreement or otherwise would not be commercially reasonable.
     3.1.2 Use of Existing Intellectual Property in the Excluded Markets.
Subject to the terms and conditions in this Agreement, Remedent hereby grants to
Den-Mat a non-exclusive, transferable and sublicensable right and license to use
in the China Market and the Excluded Markets the Intellectual Property licensed
or owned by Remedent that is related to the Products, whether existing on the
Effective Date or developed or acquired by Remedent after the Effective Date,
except (a) as specifically identified on Schedule 3.1.2, (b) subject to the
limitations set forth in Section 3.2, (c) this grant shall not include any
rights to the name or trademark ‘Remedent’ and (d) use of the “GlamSmile” name
or trademark in the Excluded Markets shall be limited as provided in
Schedule 3.1.2.
     3.1.3 Use of Future Intellectual Property. Subject to the terms and
conditions in this Agreement, Remedent hereby grants to Den-Mat a sole and
exclusive (even as to Remedent) transferable and sublicensable right and license
to use within the Territory the Intellectual Property owned or used by Remedent
that is related to the Products and is developed (whether directly or
indirectly, individually or jointly with others) by Remedent (or any of
Remedent’s Affiliates) or acquired by Remedent (or any of Remedent’s Affiliates)
after the Effective Date, except that (a) such grant is subject to the
limitations set forth in Section 3.2, (b) Remedent retains the right to use and
license to any Person providing contract manufacturing to Remedent (concurrently
with Den-Mat’s right to use) such Intellectual Property solely in connection
with the manufacture of the Products for Den-Mat and for internal product
development related to the Products for Den-Mat and (c) Remedent retains the
right to use and license to any Person providing contract manufacturing to
Remedent (concurrently with Den-Mat’s right to use) any of such Intellectual
Property directly related to the Product manufacturing process or the Tray
delivery process solely in connection with the manufacture of the Products.
3.2 Rights in Future Intellectual Property.
     3.2.1 Remedent. Remedent shall promptly notify Den-Mat of any Intellectual
Property developed (whether directly or indirectly, individually or jointly with
others) by Remedent (or any of Remedent’s Affiliates) or acquired by Remedent
(or any of Remedent’s Affiliates) after the Effective Date related to the
Products and concurrently therewith deliver such Intellectual Property to
Den-Mat as provided in Section 3.3. The grants provided in Section

-8-



--------------------------------------------------------------------------------



 



3.1 shall not apply to any Intellectual Property licensed by Remedent after the
Effective Date for which, despite commercially reasonable efforts, Remedent is
not able to obtain a sublicense or the right to grant a sublicense enabling
Remedent to grant the license contemplated by Section 3.1; provided, however,
Remedent shall not thereafter use such Intellectual Property in competition with
the Products during the Guaranty Period, except in the Excluded Markets and in
the China Market or in connection with the purpose of manufacturing the Products
for Den-Mat under the terms of this Agreement. Upon being advised that any
Intellectual Property Remedent desires to license from another Person after the
Effective Date would not be available to Den-Mat as contemplated by Section 3.1,
Remedent shall give prompt written notice of such event to Den-Mat and
thereafter will not license such Intellectual Property without first cooperating
with Den-Mat for a period of at least fifteen (15) Business Days, in such manner
as Den-Mat may reasonably request, to obtain a license of such Intellectual
Property, on commercially reasonable terms, in the scope contemplated by
Section 3.1 or in such more limited scope as Den-Mat may agree.
3.3 Delivery of Intellectual Property. In connection with the licenses granted
to Den-Mat pursuant to Section 3.1, Remedent shall deliver to Den-Mat, not less
than one (1) copy of all computer object code (in machine readable form) and all
computer source code and other technology related to the Intellectual Property
of Remedent that is related to the Products; provided, however, the source code
related to the software licensed from SensAble Technologies, Inc. shall not be
delivered and instead shall be held in an escrow arrangement of which Remedent
shall cause Den-Mat to be a direct beneficiary in the event of Remedent’s
bankruptcy. From time to time as upgrades or updates of the source code are
developed, Remedent shall deliver to Den-Mat a copy of each such upgrade and
update. Den-Mat will protect and maintain the confidentiality of such source
code and any confidential Intellectual Property provided to it hereunder to the
same extent as it protects and maintains the confidentiality of its own source
code and confidential Intellectual Property.
3.4 Cessation of Use.
     3.4.1 End of Guaranty Period. Upon expiration or termination of the
Guaranty Period, the sole and exclusive licenses provided in Section 3.1.1 shall
be amended, without the need for any further action by any Party, to become
non-exclusive licenses instead of sole and exclusive licenses (with the effect
that the term ‘sole and exclusive’ in Section 3.1.1 shall be deemed to mean
‘non-exclusive’ even if the text is not physically modified). In addition, upon
expiration of the Guaranty Period, the right of Den-Mat to use any trademark of
Remedent included among the Intellectual Property of Remedent initially licensed
under Section 3.1 shall immediately terminate, except in connection with
Den-Mat’s sale, in the ordinary course of business, of its remaining inventory
of Products bearing such trademarks.
     3.4.2 End of Agreement. Upon termination of this Agreement or, if later,
upon the conclusion of any applicable Sell-Off Period, Den-Mat shall cease using
all Intellectual Property of Remedent and all materials, in any format or media,
bearing or using the Intellectual Property of Remedent, and promptly return or
destroy all tangible and electronic copies of such Intellectual Property, as
requested by Remedent, and upon the request of Remedent, certify such
destruction in writing. Notwithstanding the foregoing provisions of this
Section 3.4.2, Den-Mat may retain one (1) copy of the Intellectual Property of
Remedent for Den-Mat’s internal

-9-



--------------------------------------------------------------------------------



 



compliance purposes, provided Den-Mat shall protect and maintain the
confidentiality of the Intellectual Property retained by it to the same extent
as it protects and maintains the confidentiality of its own Intellectual
Property.
3.5 Ownership of Intellectual Property.
     3.5.1 Independently Developed Intellectual Property. Subject to Section
3.5.2, each Party shall have the sole and exclusive right to apply for,
prosecute and obtain all rights, grants, registrations, orders or proprietary
interests of any nature, including, without limitation, patents, copyrights,
industrial design and trademark and service mark registrations and any other
registrations or grants of rights that are analogous thereto in any and all
countries throughout the world in respect of Intellectual Property now owned or
independently developed by such Party after the Effective Date. In addition,
with respect to any Intellectual Property related to the Products developed by
Remedent (and not subject to Section 3.5.2), Remedent, in its sole discretion at
its own cost and expense may apply for, prosecute and obtain all rights, grants,
registrations, orders or proprietary interests of any nature, including, without
limitation, patents, copyrights, industrial design and trademark and service
mark registrations and any other registrations or grants of rights that are
analogous thereto in any and all countries throughout the world, in each case as
reasonably requested by Den-Mat, and take such other actions as Den-Mat may
reasonably request to protect such Intellectual Property. In the event Remedent
fails to take any action reasonably requested by Den-Mat as described in the
preceding sentence: (a) Den-Mat may take such action, (b) Remedent hereby
authorizes Den-Mat to take any such action in its name, (c) Remedent shall
provide such assistance as Den-Mat may reasonably request in connection
therewith, (d) Den-Mat shall be reimbursed for the costs and expenses incurred
by it in connection with such actions as a priority payment from any sale,
license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the territory covered by such rights, grants, registration orders or proprietary
interests, (e) Remedent shall be reimbursed for the costs and expenses incurred
by it in connection with providing cooperation to Den-Mat related to obtaining
such rights, grants, registration orders or proprietary interests as a second
priority payment from any sale, license fees, royalties, proceeds of
infringement actions or other amounts received by Remedent or Den-Mat with
respect to such Intellectual Property in the territory covered by such rights,
grants, registration orders or proprietary interests, (f) each of Den-Mat and
Remedent shall take such actions as the other may reasonably request to
implement the provisions of this Section 3.5.1 with respect to any particular
Intellectual Property and (g) the rights, grants, registration orders or
proprietary interests so obtained shall be jointly owned by Remedent and
Den-Mat.
     3.5.2 Jointly Arising Intellectual Property. In the event the Parties
jointly develop any Intellectual Property related to the Products for which a
patent or copyright would be available, and if either Remedent or Den-Mat
desires to pursue a patent or copyright on such Intellectual Property in any
jurisdiction, then the Party who desires to pursue such patent or copyright (in
this capacity, the “Filing Party”), shall deliver a notice (a “Notice of Intent
to File”) to the other Party identifying the subject Intellectual Property,
whether the filing will be for a patent or copyright and the jurisdiction in
which such filing will be made. The Party receiving such Notice of Intent to
File may then elect to participate in such filing, in which case it shall
cooperate with the Filing Party in connection with such filing and the
subsequent prosecution

-10-



--------------------------------------------------------------------------------



 



thereof and share the related costs and expenses evenly with the Filing Party.
If the Party receiving such Notice of Intent to File does not deliver to the
Filing Party a notice that it elects to participate in such filing and
prosecution within thirty (30) days after receiving such Notice of Intent to
File, the Filing Party may proceed with such filing and prosecution
individually. If a Filing Party proceeds with such a filing and prosecution
individually: (a) the other Party hereby authorizes the Filing Party to identify
such Party as a co-owner of the subject Intellectual Property and a co-holder of
the rights filed for, (b) the other Party shall provide such assistance as the
Filing Party may reasonably request in connection therewith, (c) the Filing
Party shall be reimbursed for the costs and expenses incurred by it in
connection with such filing and prosecution as a priority payment from any sale,
license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the territory covered by such patent or copyright, (d) the Filing Party shall be
reimbursed for the costs and expenses incurred by it in connection with
providing cooperation as a second priority payment from any sale, license fees,
royalties, proceeds of infringement actions or other amounts received by
Remedent or Den-Mat with respect to such Intellectual Property in the territory
covered by such patent or copyright, (e) each of Den-Mat and Remedent shall take
such actions as the other may reasonably request to implement the provisions of
this Section 3.5.2 with respect to such Intellectual Property and (f) the
patents or copyrights so obtained shall be jointly owned by Remedent and
Den-Mat. In order to avoid future misunderstandings, the Parties agree that any
Intellectual Property related to upgrading the Tray shall be deemed to be
jointly developed Intellectual Property for all purposes.
4. Manufacturing Rights.
4.1 Products. Remedent hereby grants to Den-Mat the non-exclusive worldwide
right to manufacture and produce the Products or have the Products manufactured
and produced for Den-Mat.
4.2 Termination of Right. Upon termination of this Agreement, Den-Mat shall
cease having the right to manufacture Products. For purposes of clarity,
termination of the Guaranty Period separate from the termination of this
Agreement shall not affect the rights granted by Section 4.1.
5. Manufacturing Relationship.
5.1 Soca. [***]
5.2 Other Manufacturers. [***]
6. Payments.
6.1 Fixed Payments.
     6.1.1 Closing Date Payment. Subject to the terms and conditions of this
Agreement (including the satisfaction of the closing conditions described in
Section 16), Den-Mat shall make an initial non-refundable payment of Two Million
Four Hundred Twenty Five Thousand Dollars ($2,425,000) (the “Upfront Payment”)
to Remedent within two (2) Business Days after the Closing Date.

-11-



--------------------------------------------------------------------------------



 



     6.1.2 Contract Period Payments. Den-Mat shall make a payment of Two Hundred
Fifty Thousand Dollars ($250,000) with respect to each of the first three
Contract Periods, which, with respect to each such Contract Period, shall be due
and payable upon the scheduled expiration of such Contract Period. If the
Guaranty Period is terminated prior to the end of any such Contract Period
pursuant to Section 13.2.2, no payment shall be made pursuant to this Section
6.1.2 with respect to such Contract Period. If the Guaranty Period is terminated
prior to the end of any such Contract Period, Den-Mat shall pay to Remedent
within thirty (30) days after such termination an additional [***] for each Tray
sold in the Contract Period in which the Guaranty Period was terminated, not to
exceed Two Hundred Fifty Thousand Dollars ($250,000).
     6.1.3 Periodic Payments. As additional paid-up royalties in consideration
of the exclusive rights granted to Den-Mat under Sections 2 and 3, Den-Mat shall
make payments in the aggregate amount of Five Hundred Thousand Dollars
($500,000) to Remedent at the times and in the amounts provided in
Schedule 6.1.3; provided, however, Den-Mat’s obligation to make each such
payment shall be conditioned upon prior delivery to Den-Mat of evidence,
reasonably satisfactory to Den-Mat, that Remedent is in compliance with its
obligations under Section 10.3.3 at the time of such payment or will be in such
compliance simultaneously with the making of any such payment.
6.2 Other Payments.
     6.2.1 First Sale of Tray. Den-Mat shall make a payment of One Million
Dollars ($1,000,000) to Remedent promptly after Den-Mat manufactures a case of
Units/Teeth using the Tray system in a Tray manufactured using the GlamSmile
Technology and Processes at a facility owned or leased by Den-Mat (a “Den-Mat
Facility”) which is deemed by Den-Mat working together in good faith with
Remedent to be saleable to a customer. Den-Mat shall notify Remedent of the
satisfaction of the condition to the payment under this Section 6.2.1 promptly
after becoming aware of the satisfaction of such condition.
     6.2.2 Completion of Training. Den-Mat shall make a payment of One Million
Dollars ($1,000,000) to Remedent promptly after completion of training regarding
the manufacturing equipment, as described on Schedule 10.2.
     6.2.3 Sale of Units/Teeth. Den-Mat shall make a payment of One Million
Dollars ($1,000,000) to Remedent upon the first to occur of (a) February 1, 2009
or (b) the date thirty (30) days after Den-Mat sells GlamSmile Products
incorporating [***] Units/Teeth to customers regardless of whether direct sales
of Units/Teeth are sold in Trays and regardless of whether Den-Mat has
manufactured such Units/Teeth in a Den-Mat Facility or has purchased such
Units/Teeth from Remedent; provided, however, that if such payment date would be
on or before January 1, 2009, Den-Mat shall make the milestone payment described
in this Section 6.2.3 on January 1, 2009. Den-Mat shall notify Remedent of the
satisfaction of the condition to the payment under this Section 6.2.3 promptly
after becoming aware of the satisfaction of such condition.

-12-



--------------------------------------------------------------------------------



 



6.3 Manufacturing Payment During the Exclusivity Period.
     6.3.1 Royalty for Products Manufactured Using Tray Technology. Except as
otherwise set forth in Section 7, for each sale during the Exclusivity Period by
Den-Mat of Products manufactured by Den-Mat using the GlamSmile Tray Technology,
Den-Mat shall pay to Remedent a royalty payment equal to [***] of Den-Mat’s Net
Wholesale Price per Unit/Tooth used in the Tray for such sales; provided,
however, (a) Den-Mat’s obligations to pay such royalties shall apply only to
sales after Den-Mat sells the first Tray manufactured in a Den-Mat Facility and
(b) if the aggregate payments of [***] are paid by Den-Mat pursuant to
Sections 6.2.1 and 6.2.2, no royalty will be payable with respect to sales of
the first [***] Teeth/Units manufactured by Den-Mat.
     6.3.2 Royalty for Products Manufactured Using Non-Tray Technology. Except
as otherwise set forth in Section 7, for each sale during the Exclusivity Period
by Den-Mat of Products manufactured by Den-Mat using the GlamSmile Non-Tray
Technology (and not covered by Section 6.3.1), Den-Mat shall pay to Remedent a
royalty payment equal to [***] of Den-Mat’s Net Wholesale Price per Unit/Tooth
used in such Product or, if such Product is a Unit/Tooth, [***] of Den-Mat’s Net
Wholesale Price per Unit/Tooth.
6.4 Manufacturing Payment After the Guaranty Period.
     6.4.1 Royalty for Products Manufactured Using Tray Technology. For each
sale after the Guaranty Period by Den-Mat of Products manufactured by Den-Mat
using the GlamSmile Tray Technology, Den-Mat shall pay to Remedent a royalty
payment equal to [***] of Den-Mat’s Net Wholesale Price per Unit/Tooth used in
the Tray for such sale.
     6.4.2 Royalty Payments for Products Manufactured Using Non-Tray Technology.
Except as otherwise set forth in Section 7, for each sale after the Guaranty
Period by Den-Mat of Products manufactured by Den-Mat using the GlamSmile
Non-Tray Technology (and not covered by Section 6.4.1), Den-Mat shall pay to
Remedent a royalty payment equal to [***] of Den-Mat’s Net Wholesale Price per
Unit/Tooth used in such Product or, if such Product is a Unit/Tooth, [***] of
Den-Mat’s Net Wholesale Price per Unit/Tooth.
6.5 Payment and Reports. For purposes of Sections 6.3 and 6.4, a sale shall be
deemed to have been made by Den-Mat at the time the related revenue is
recognized by Den-Mat for its internal accounting purposes (in accordance with
GAAP). Within sixty (60) days after the end of each calendar quarter, Den-Mat
shall deliver to Remedent a certified statement from an officer of Den-Mat
setting forth (a) the total amount of Den-Mat sales of Products manufactured
using the GlamSmile Tray Technology during such quarter, (b) the total amount of
Den-Mat sales of Products manufactured using the GlamSmile Non-Tray Technology
during such quarter, (c) only for the calendar quarters in which the Guaranty
Period commences and terminates, the amount of sales in such calendar quarter
that were made during the Guaranty Period and the amount of sales in such
calendar quarter that were made before or after the Guaranty Period, as
applicable, (d) a calculation of the royalty offset, if any, pursuant to
Section 6.3.1, (e) a calculation of the royalties payable to Remedent under
Sections 6.3 and 6.4 and (f) the amount of such royalties attributable to sales
in each of the United States, the United Kingdom and Canada. Concurrently

-13-



--------------------------------------------------------------------------------



 



with delivering such statement Den-Mat shall pay to Remedent the amount of the
royalty payment set forth on such statement.
7. Guaranty Period; Purchase Rights and Obligations With Respect to Products
Manufactured by Remedent.
7.1 Purchases of Units/Teeth.
     7.1.1 Minimum Purchases. Den-Mat shall have the obligation to purchase
[***] Units/Teeth from Remedent, without a Tray delivery system (subject to
reductions in accordance with Section 7.3), during each Contract Year; provided,
however, if the final Contract Year terminates prior to its scheduled
termination date other than as a result of a termination pursuant to
Section 13.2.1, such obligation shall be prorated in such final Contract Year
based on the number of days in such Contract Year divided by 365. Den-Mat shall
have the right (but not the obligation) to purchase Units/Teeth from Remedent
prior to the commencement of the Guaranty Period.
     7.1.2 Additional Right to Purchase. Den-Mat shall have the right (but not
the obligation) to purchase up to [***] from Remedent, without a Tray delivery
system, during each Contract Year (for clarity, this is after the [***]
Units/Teeth have been purchased in such Contract Year pursuant to
Section 7.1.1); provided, however, if the final Contract Year terminates prior
to its scheduled termination date other than as a result of termination pursuant
to Section 13.2.1, such obligation shall be prorated in such final Contract Year
based on the number of days in such Contract Year divided by 365.
     7.1.3 Additional Purchases. Den-Mat may purchase Units/Teeth from Remedent,
without a Tray delivery system, in excess of the amounts referred to in
Sections 7.1.1 and 7.1.2 in any Contract Year if mutually agreed by Remedent and
Den-Mat.
     7.1.4 Pricing. Any purchase by Den-Mat of Units/Teeth from Remedent
pursuant to Sections 7.1.1 and 7.1.2 shall be at a price of [***] per
Unit/Tooth. Any purchase by Den-Mat of Units/Teeth from Remedent pursuant to
Section 7.1.3 shall be at a price mutually agreed upon by Remedent and Den-Mat
prior to the time of such sale. The prices referred to in this Section 7.1.4
shall be subject to adjustment pursuant to Section 7.4 and there shall be no
royalty obligation on the sale thereof by Den-Mat (unless agreed upon by
Remedent and Den-Mat as part of the price under Section 7.1.3).
7.2 Purchases of Trays.
     7.2.1 Minimum Purchases. Den-Mat shall have the obligation to purchase
[***] Trays manufactured using the GlamSmile Tray Technology from Remedent
(subject to reduction as provided in Section 7.3.2) during each of the first
three Contract Periods; provided, however, if the final Contract Period
terminates prior to its scheduled termination date other than as a result of a
termination pursuant to Section 13.2.1, then such obligation shall be prorated
based on the number of days in such Contract Period prior to such termination
divided by the number of days that would be in such Contract Period if such
Contract Period had not terminated prior to its scheduled termination.

-14-



--------------------------------------------------------------------------------



 



     7.2.2 Additional Purchases. Den-Mat shall have the right (but not the
obligation) to purchase additional Trays manufactured using the GlamSmile Tray
Technology from Remedent prior to the commencement of the Guaranty Period and,
during the Guaranty Period, in excess of the minimum purchase requirements set
forth in Section 7.2.1, in each case as mutually agreed by Remedent and Den-Mat.
     7.2.3 Pricing. Any purchase by Den-Mat of Trays from Remedent pursuant to
this Section 7.2 shall be at the following price per Tray (subject to adjustment
in accordance with Section 7.4): (a) for each of the first [***] Trays in each
of the first three Contract Periods, [***] per Unit/Tooth in the Tray (which
includes the digital design fee, the digital preview file, the
delivery/placement tray, any necessary reshaping or occlusal trays and remakes);
and (b) for each Tray after the [***] Trays in each of the first three Contract
Periods, such price as the Parties may agree. The prices referred to in this
Section 7.2.3 shall be subject to adjustment pursuant to Section 7.4 and there
shall be no royalty obligation on the sale by Den-Mat of the Trays referred to
in the preceding clause (a), or, unless mutually agreed upon by Den-Mat and
Remedent, the preceding clause (b).
7.3 Off-Set.
     7.3.1 Teeth in Excess Trays. If Den-Mat purchases in excess of [***] Trays
during any Contract Year, the minimum purchase requirement of [***] Units/Teeth
in such Contract Year (as described in Section 7.1.1) shall be offset by the
total amount of Units/Teeth that are purchased in the excess Trays.
     7.3.2 Manufacturing Delay or Defect. Any Units/Teeth or Trays that are not
delivered within the periods required by Section 8.1 or which are Non-Conforming
Products shall be counted against the minimum purchase requirements set forth in
Section 7.1.1 and Section 7.2.1, but shall not count against the number of
Units/Teeth Den-Mat may purchase pursuant to Section 7.1.2 (in each case
regardless of whether they are accepted by Den-Mat).
7.4 Price Reductions.
     7.4.1 [***]
     7.4.2 Digital Design. Den-Mat shall have the right to perform the digital
design function at a Den-Mat Facility and, if Den-Mat provides such function
with respect to any order, there shall be credited against the cost of the
related Product in such order an amount equal to [***].
     7.4.3 Manufacturing Delay or Defect. With respect to any Products that are
not delivered within the periods required by Section 8.1 or which are
Non-Conforming Products, but which are nonetheless accepted by Den-Mat, the
purchase price payable for such Product shall be discounted by an amount equal
to [***] of the full price for such Product from Remedent (for purposes of
clarity, before giving effect to any discount contemplated by Section 7.4.1,
Section 7.4.2 or otherwise).

-15-



--------------------------------------------------------------------------------



 



7.5 Option to Extend Guaranty Period.
     7.5.1 Extension of Guaranty Period. Provided that Den-Mat satisfies its
obligations under Sections 7.1.1 and 7.2.1 for all periods ending on or before
the third (3rd) anniversary of the commencement of the Guaranty Period, the
Guaranty Period shall continue after the initial three (3) year term with such
annual price adjustments as may be agreed upon by Remedent and Den-Mat effective
after such initial three (3) year term, unless the Guaranty Period is terminated
by Den-Mat in its sole discretion upon at least nine (9) months prior written
notice of termination to Remedent. Den-Mat may give such notice at any time, but
if such notice is given more than nine (9) months prior to the third (3rd)
anniversary of the commencement of the Guaranty Period, such termination shall
not be effective until the third anniversary of the commencement of the Guaranty
Period. No later than ninety (90) days prior to the end of each Contract Year
(commencing in the third Contract Year and continuing thereafter unless the
Guaranty Period is scheduled to expire on or before the commencement of the next
Contract Year), Remedent shall provide to Den-Mat its proposed pricing for the
subsequent Contract Year. If such proposed price adjustment is not acceptable to
Den-Mat, Remedent and Den-Mat will negotiate in good faith to try to reach
agreement on an appropriate price adjustment for the following Contract Year. If
Den-Mat and Remedent are unable to agree upon a price adjustment prior to the
commencement of the subsequent Contract Year, then Den-Mat shall be deemed to
have accepted the best price proposal (to Den-Mat) submitted in writing by
Remedent, and such pricing proposal shall be the pricing of the Products for
such subsequent Contract Year, unless Den-Mat delivers to Remedent a notice of
termination on or before the tenth (10th) Business Day of such subsequent
Contract Year. If Den-Mat delivers such a notice of termination to Remedent on
or before such date, then the greater of (a) the prices in effect in the
Contract Year in which Remedent first notified Den-Mat of the proposed prices
for such subsequent Contract Year or (b) the higher of (i) the best price
proposal (to Den-Mat) submitted in writing by Remedent or (ii) the prices
described in Section 7 (without reference to the time period referred to
therein) shall remain in effect until the end of the Guaranty Period. The
purchase requirements in Section 7 shall remain in effect during any extension
of the Guaranty Period or during the period referred to in the preceding
sentence, in each case unless mutually agreed by Den-Mat and Remedent or as
expressly contemplated by Section 13.2 or 19.3.
     7.5.2 Non-Extension of Guaranty Period. If the Guaranty Period expires
pursuant to Section 7.5.1, the licenses granted pursuant to Sections 2.1.1 and
3.1.1 shall be amended as provided in Sections 2.4.1 and 3.4.1; provided,
however, that Den-Mat shall not have the right to use any of Remedent’s
trademarks, including the “GlamSmile” name or brand after the expiration of the
Guaranty Period; provided, however, Den-Mat shall be permitted to use such
trademarks in connection with the sale of existing Products or Products ordered
from Remedent and not delivered at the time such right terminates, in each case
in the ordinary course of distributing and selling such Products. From and after
the end of the Guaranty Period, prices for the Products Den-Mat may purchase
from Remedent shall be as Remedent and Den-Mat mutually agree; provided,
however, such prices shall be no less favorable to Den-Mat than the best price
made available by Remedent to any other Person after giving effect to Remedent’s
published schedule of volume discounts, if any.

-16-



--------------------------------------------------------------------------------



 



8. Order Fulfillment, Inventory and Manufacturing.
8.1 Order Process. For each purchase of Products by Den-Mat from Remedent,
Den-Mat shall deliver to Remedent a purchase order in a form to be agreed upon
by Remedent and Den-Mat, specifying quantities and a shipping address for the
Products to be purchased. For each Product, Remedent shall have the time period
specified in Schedule 8.1 to fulfill the order, which shall be deemed fulfilled
as of receipt by Den-Mat or at the other shipping address specified in such
order. Remedent shall not have the right to reject any order by Den-Mat that is
for Products Den-Mat is obligated or entitled to purchase pursuant to
Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2. Remedent shall fulfill or cause its
subcontractors and manufacturers to fulfill all orders by Den-Mat in connection
with Den-Mat’s minimum purchase requirements and purchase rights, as described
in Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2. If Remedent is unable to fulfill the
orders for Products by Den-Mat to satisfy Den-Mat’s minimum purchase
requirements and purchase rights, as described in Sections 7.1.1, 7.1.2, 7.2.1
and 7.2.2, within the maximum time periods set forth on Schedule 8.1, Den-Mat
may, in its sole discretion, refuse to accept such Product or accept such
Product with the price discount referred to in Section 7.4.3. If Remedent is
unable to fulfill the orders for Products by Den-Mat to satisfy Den-Mat’s
minimum purchase requirements and purchase rights, as described in
Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2, Den-Mat shall have the right to find an
alternative supply of such Products (or manufacture such Products at a Den-Mat
Facility), in which case Remedent shall pay to Den-Mat any cost incurred by
Den-Mat as a result of obtaining such Products from an alternative supply or
manufacturing such Products directly in excess of the purchase price provided in
this Agreement (inclusive of any discounts and set-offs available on the
purchase price for such Products provided in this Agreement) and the amount of
Products so acquired or manufactured by Den-Mat shall be counted towards any
minimum purchase amounts under Section 7.1.1 and 7.2.1, as applicable. Such
right shall be in addition to, and not as an alternative to, any other rights of
Den-Mat arising from a breach of this Agreement by Remedent. Remedent shall have
the right to reject orders by Den-Mat that are for products in excess of
Den-Mat’s minimum purchase requirements or purchase rights, as described in
Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2.
8.2 Changes to Orders. Den-Mat may modify or cancel any order by delivering to
Remedent a notice describing such modification or cancellation. In such event,
in lieu of the purchase price for the Products subject to such order Den-Mat
shall pay to Remedent: (a) with respect to a cancelled order, the cost incurred
by Remedent in connection with such order prior to delivery of the notice of
cancellation (but not more than the price for such Product under Section 7) and
(b) with respect to a modified order, the purchase price for the modified
Product plus the additional cost, if any, incurred by Remedent in connection
with the completion of such order as so modified.
8.3 Shipping; Title and Risk of Loss. All Products subject to each order shall
be delivered to Den-Mat or the Person designated as the recipient in such order
at the shipping address specified in such order, F.O.B. Remedent’s warehouse or
manufacturing facility from which such Products are shipped. Remedent will be
responsible for arranging all transportation of Products and shall insure all
Products in a commercially reasonable manner. Title to, and risk of loss of, the
Products will pass to Den-Mat upon receipt of the Product by Den-Mat or the
Person at the shipping address designated in the related order. Remedent shall
be responsible for all

-17-



--------------------------------------------------------------------------------



 



freight, insurance, and shipping costs and duties, except Den-Mat shall be
responsible for customs duties.
8.4 Invoicing and Payment. Upon delivery and acceptance of Products, Remedent
may submit to Den-Mat an invoice for those Products consistent with Sections 7,
8 and the other provisions of this Agreement. Den-Mat shall pay each proper
invoice within [***] after Den-Mat’s receipt of such invoice.
8.5 Inventory. Remedent shall be responsible for maintaining sufficient
inventory of the Products and raw materials to fulfill Den-Mat’s orders for the
minimum purchase requirements or Den-Mat’s purchase rights, as described in
Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2. If Den-Mat provides Remedent a written
forecast of orders that Den-Mat expects to place with Remedent (for Products in
excess of Den-Mat’s minimum purchase requirements and purchase rights), Remedent
shall use commercially reasonable efforts to maintain sufficient inventory of
Products to fulfill such orders for Den-Mat. Remedent shall bear all costs and
losses associated with the inventory of any Products, including inventory
shrink, obsolescence, aged inventory, damage, and Products not sold to Den-Mat
or another Person.
8.6 Acceptance and Return of Products. Den-Mat shall, within a reasonable time
after the receipt of each shipment of Products and receipt of all necessary
documentation associated with each shipment (but in no event later than seven
(7) days after receipt of such shipment), inspect the Products and, after such
inspection, (a) accept the shipment as a whole (as to quantity and obvious
damage of Products only), (b) reject the shipment as a whole or (c) reject the
Non-Conforming Products and accept the rest; provided, however, that any
acceptance by Den-Mat in accordance with clause (a) or clause (c) shall not
preclude any warranty claims by Den-Mat. In rejecting any shipments either in
whole or in part, Den-Mat shall notify Remedent in writing of the reason for the
rejection and, at Remedent’s expense (including costs of shipment) return the
Non-Conforming Products to Remedent for confirmation of the defect. With respect
to any Non-Conforming Products, Den-Mat may, at its option, (i) return such
Non-Conforming Product to Remedent at Remedent’s expense (including costs of
shipment) for repair or replacement (at Remedent’s expense) or (ii) cancel the
order and manufacture a replacement Product. If Den-Mat elects to manufacture a
replacement Product, it shall credit against any amounts otherwise payable under
this Agreement an amount equal to the price of such Product (and without having
any obligation to pay Remedent for the Non-Conforming Product).
8.7 Production and Quality; Record. All Products manufactured, sold and
delivered to Den-Mat by Remedent under this Agreement shall conform to the
manufacturing standards and quality requirements described on Schedule 8.7.
Remedent shall maintain all Product quality records in accordance with
applicable laws and regulatory requirements, including those related to medical
devices, as applicable, related to the manufacture of the Products, and will
make such records available to Den-Mat upon reasonable advance request for
review and audit. As soon as practical after the date of this Agreement,
Remedent shall obtain, and shall thereafter maintain, the certifications set
forth on Schedule 8.7, and shall provide such evidence of such certifications as
Den-Mat may from time to time reasonably request.
8.8 Inspection and Oversight by Den-Mat. At any time and from time to time,
Den-Mat shall have the right to send one or more of its authorized
representatives to inspect, during

-18-



--------------------------------------------------------------------------------



 



regular business hours, the manufacturing and warehouse facilities of Remedent
used to manufacture, package and store Products. Upon the request of Den-Mat,
employees of Den-Mat shall be provided with access to the facility in [***]
operated by Soca Networks Pte. Ltd., and at each other facility of Remedent as
Den-Mat may from time to time request, to facilitate quality control and
inspection of Products prior to shipment, and Remedent will provide such
employees with office space, furniture and communications / computer facilities
sufficient for them to achieve such purposes, at Den-Mat’s sole cost and
expense. As reasonably as practical after the commencement of the Guaranty
Period, Den-Mat shall commence quality control inspections in the [***]
facility.
8.9 Inspection and Oversight by Remedent. At any time and from time to time,
Remedent shall have the right to send one or more of its authorized
representatives to inspect, during regular business hours, the manufacturing and
warehouse facilities of Den-Mat used to manufacture, package and store Products.
9. Enforcement of Rights.
9.1 Distribution Agreements. From and after the Effective Date, Remedent shall
use its best efforts to enforce each distribution agreement related to any of
the Products in the Excluded Markets and in the China Market to the fullest
extent provided therein, except in each case, with the prior written consent of
Den-Mat. Without limitation to the preceding sentence, Remedent shall not agree
to or acquiesce in any amendment, waiver or forbearance of any provision of any
such distribution agreement, grant any extension of any such distribution
agreement or fail to enforce any right of termination arising from a breach
thereof, without, in each case, the prior written consent of Den-Mat. During the
Exclusivity Period, without the prior written consent of Den-Mat, Remedent shall
not enter into any new distribution agreements, whether with an existing
distributor or a new distributor, with respect to any of the Products or which
would preclude the sale of Products by Den-Mat.
9.2 Intellectual Property.
     9.2.1 From and after the date of this Agreement, Remedent, at its sole
discretion, in addition to its obligations under Section 3.5.1, shall maintain
all of its Intellectual Property related to the Products and enforce all of its
rights to protect against any infringing or unauthorized use of such
Intellectual Property by any Person, except in each case, with the prior written
consent of Den-Mat. Without limitation to the preceding sentence, (a) Remedent
shall, at its sole discretion, pay all renewal and maintenance fees on their
trademarks, patents and other Intellectual Property related to the Products,
(b) Remedent shall not acquiesce in any infringement by any Person of such
Intellectual Property, nor shall it waive or forbear the exercise of its rights
with respect to any such infringement, without, in each case, the prior written
consent of Den-Mat and (c) Remedent shall not agree to or acquiesce in any
amendment, waiver or forbearance of any provision of any license or other grant
by it of any interest in any such Intellectual Property or fail to enforce any
right of termination arising from a breach thereof, without, in each case,
obtaining the prior written consent of Den-Mat. In the event Remedent fails to
take any such action reasonably requested by Den-Mat referred to in this
Section 9.2.1, Den-Mat may take such action, and Remedent hereby authorizes
Den-Mat to take any such action in its name. If Remedent requests the assistance
of Den-Mat in connection with

-19-



--------------------------------------------------------------------------------



 



the taking of any actions by Remedent under this Section 9.2.1, then Den-Mat
shall be entitled to recoup its fees and expenses related thereto either from
any recovery obtained by Remedent (after Remedent has recouped its own costs and
expenses related thereto) or by off-set against its payment obligations to
Remedent under this Agreement. In addition, if Den-Mat commences an action in
accordance with this Section 9.2.1 involving the commencement or threatened
commencement of an action involving an infringement of the Intellectual Property
of Remedent related to the Products, and Den-Mat is successful on such claims,
then the amount payable by the infringing party shall be applied: first, to pay
any fees and expenses incurred by Den-Mat in connection with such action, next
to pay any fees and expenses incurred by Remedent in connection with such action
at the request of Den-Mat and, finally, [***].
     9.2.2 Remedent agrees that, during the Guaranty Period, in no case, under
bankruptcy or otherwise, shall it assign or license any of the Intellectual
Property related to the Products or dispose of any interest therein to a Person
who is a direct competitor of Den-Mat or to any successor or assign of any such
Person; provided, however, Remedent may license such Intellectual Property to
any distributor of the Products as of the Effective Date for use in the Excluded
Markets and the China Market if such license does not breach any other provision
of this Agreement.
     9.2.3 Remedent acknowledges that this Agreement is an executory contract
that would be subject to the provisions of section 365(n) of the U.S. Bankruptcy
Code if in the future an involuntary or voluntary proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of Remedent under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Remedent or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and further acknowledges that failure to perform
continuing obligations under this Agreement would constitute material breach of
this Agreement. Remedent believes that the royalty payments set forth in this
Agreement are distinct from and separate from payments made in this Agreement
for other services. Remedent agrees that Den-Mat may assume or retain the
licenses granted under this Agreement if any such proceeding has been
instituted, regardless of whether the underlying license is interpreted to
prohibit or restrict assignment in any manner, provided that Den-Mat continues
to timely make the royalty payments under this Agreement.
10. Training and Support; Delivery of Customer Information.
10.1 Manuals and Information. As promptly as practical after execution and
delivery of this Agreement, Remedent shall deliver to Den-Mat information,
materials, manuals and other technical documents of Remedent sufficient to
enable Den-Mat to manufacture, market, distribute, license and sell Products
contemplated by this Agreement.
10.2 Manufacturing. Remedent shall dedicate sufficient resources, at its own
expense, to train Den-Mat and its employees in connection with GlamSmile
Technology and Processes, the manufacturing of Products and the establishment of
manufacturing facilities for the Products. Schedule 10.2 sets forth the time and
scope of the services to be provided by Remedent. Any training with respect to
manufacturing beyond the term and scope set forth in Schedule 10.2 (or, for the
avoidance of doubt, Schedule 10.3) shall be at Den-Mat’s expense.

-20-



--------------------------------------------------------------------------------



 



10.3 Marketing and Sales Assistance.
     10.3.1 If Remedent is contacted by any Person seeking to acquire Products
in the Territory, Remedent shall refer such sales lead promptly to Den-Mat.
     10.3.2 In addition, Remedent shall provide such commercial and technical
assistance to Den-Mat, as Den-Mat may reasonably request in connection with the
marketing, distribution and sale by Den-Mat of Products under this Agreement.
Remedent shall train the appropriate employees of Den-Mat in marketing the
Products. At least one (1) time during each calendar year during the Guaranty
Period, qualified employees of Remedent shall meet with representatives of
Den-Mat, at Remedent’s expense and at such location as Den-Mat may designate, to
assist in technical training, sales and/or important customer meetings. In
addition, Remedent shall use all commercially reasonable efforts to cause the
individuals specified on Schedule 10.3.2 to provide sales and marketing
training, education of Den-Mat’s sales and marketing force and customers and
other services related to sales and marketing as Den-Mat may reasonably request
from the Effective Date through at least January 1, 2009, at no cost or expense
to Den-Mat. If any of such persons ceases to be an employee of or consultant to
Glamtech-USA, Inc. or Remedent during such period, Remedent shall use its
commercially reasonable efforts to cause a replacement for such individual, as
Remedent and Den-Mat may agree, to provide such services to Den-Mat. Any
training and support with respect to marketing and sales assistance and training
beyond the scope set forth in this Section 10.3.2 (or, for the avoidance of
doubt, Section 10.2) shall be at Den-Mat’s expense.
     10.3.3 Remedent shall develop and implement a marketing program with
respect to the Products and the commencement of Den-Mat’s distribution of the
Products in the Territory, which program shall be subject to the prior approval
of Den-Mat, such consent not to be unreasonably withheld. Such marketing program
shall be consistent with, and Remedent shall make all payments as and when due
in accordance with, the budget and timeline set forth in Schedule 10.3.3,
subject to such modifications as Remedent and Den-Mat may mutually agree. No
provision of this Section 10.3.3 shall require Remedent to make expenditures in
excess of [***] with respect to the marketing program for Products and the
commencement of Den-Mat’s distribution of the Products in the Territory.
Remedent shall consult with Den-Mat and give due consideration to Den-Mat’s
views regarding such marketing program from time to time as Den-Mat may
reasonably request.
10.4 Customer Information. On the Effective Date, Remedent shall deliver to
Den-Mat a list of all of its customers for Products in the Territory and all
related records of such customers, a list of all open orders and a list of all
active customer activities unless, and then only to the extent, prohibited by
applicable law. Similarly on each date an Excluded Market or the China Market
becomes part of the Territory under this Agreement, Remedent shall deliver to
Den-Mat a list of all of its customers for Products in the Excluded Market or
the China Market, as the case may be, that is becoming part of the Territory and
all related records of such customers, a list of all open orders and a list of
all active customer activities unless, and then only to the extent (a)
prohibited by applicable law or (b) prohibited by confidentiality obligations in
the related distribution agreement. All such open orders will become orders of
Den-Mat, for which Den-Mat will assume collection obligations and for which a
royalty (if any) will be payable to Remedent pursuant to Section 6.

-21-



--------------------------------------------------------------------------------



 



10.5 Executive Support. At least once per calendar quarter Nicholas Teti and
Stephen Ziskind of Den-Mat and Guy De Vreese of Remedent, or the successors to
their respective positions, shall meet in a mutually agreed upon location to
discuss business and marketing issues related to the Products and the
relationship between Remedent and Den-Mat.
10.6 Advertising. Remedent shall not mail, publish or broadcast any
advertisement or other promotional materials related to the Products unless
either: (a) such advertisement or other promotional materials are mailed,
published and broadcast solely within one or more territories in which Den-Mat
does not have sole and exclusive distribution rights with respect to the
Products (and it is not expected that such advertisement or other promotional
materials will be redistributed outside of such territories) or (b) Den-Mat has
given its prior written approval to such advertisement or other promotion;
provided, however, Remedent or its distributors or subcontractors shall have a
right to mail, publish, or broadcast any advertisement or other promotional
materials in the Excluded Markets and in the China Market (including the right
to promote the product via the world wide web). Remedent shall cooperate with
Den-Mat, at Remedent’s own expense and in such manner as Den-Mat may reasonably
request, to either (a) continue to maintain the GlamSmile web site and to make
such changes therein as Den-Mat may from time to time request or (b) transfer to
Den-Mat all of Remedent’s right, title and interest in and to such web site and
the right to maintain and modify such web site.
10.7 Regulatory Matters. Den-Mat shall be responsible for obtaining all
regulatory approvals required for it to act as a distributor of the Products in
each jurisdiction where the nature of its activities requires such approval to
be obtained. Remedent shall be responsible for obtaining all regulatory approval
required for it to manufacture the Products in each jurisdiction where such
approval is required to be obtained. Each of Remedent and Den-Mat shall provide
to the other, upon reasonable request, materials in their respective possession
and access to their respective employees, in each case that the requesting Party
reasonably determines to be relevant to any regulatory approval sought or
required to be obtained by it with respect to the manufacture, distribution,
marketing or sale of the Products.
11. Change of Control.
11.1 Option to Receive Exit Fee. If a Change of Control of Den-Mat is
consummated prior to the third anniversary of the commencement of the Guaranty
Period, Den-Mat or the Person acquiring control of Den-Mat will give notice to
Remedent, promptly (and in any event within thirty (30) days) after the
occurrence of such Change of Control (a “Change of Control Notice”), which
Change of Control Notice shall state a Change of Control has occurred, state the
amount of the Exit Fee that would be payable in connection with such Change of
Control, if any, and further state whether Den-Mat (or such Person) desires to
terminate the Agreement. If such Change of Control Notice does not state Den-Mat
(or such Person) desires to terminate this Agreement, then within fifteen
(15) days after receipt of the Change of Control Notice, Remedent shall deliver
a notice to Den-Mat either (a) electing to receive an exit fee (the “Exit Fee”)
as described in this Section 11.1 or (b) electing to continue this Agreement in
accordance with its other terms. If Remedent does not notify Den-Mat that
Remedent elects to receive the Exit Fee during such fifteen (15) day period,
Remedent shall be deemed to have waived its right to receive the Exit Fee. If
Remedent delivers a notice to Den-Mat during such fifteen (15) day period that
it elects to receive the Exit Fee, then Den-Mat shall pay the Exit Fee to
Remedent as

-22-



--------------------------------------------------------------------------------



 



provided in Section 11.2. The provisions of this Section 11 will only apply to
the first Change of Control consummated after the Effective Date. If the Change
of Control Notice states that Den-Mat (or such Person) desires to terminate this
Agreement, such notice shall be deemed a notice of termination pursuant to
Sections 13.3 and 7.5.1., but shall not relieve Den-Mat of its financial
obligations to make the minimum payments it is required to make to Remedent
during any unexpired Guaranty Period.
11.2 Calculation of Exit Fee.
     11.2.1 Subject to Section 11.2.3, if a Change of Control is consummated
during the Guaranty Period and on or before the second anniversary of the
commencement of the Guaranty Period, the Exit Fee shall equal [***].
     11.2.2 Subject to Section 11.2.3, if a Change of Control is consummated
during the Guaranty Period and after the second anniversary of the commencement
of the Guaranty Period but on or before the third anniversary of such
commencement date, the Exit Fee shall equal [***].
     11.2.3 If a Change of Control is pursuant to clause (i) or (ii) of the
definition of a Change of Control and involves less than all of the ownership
interests of DLJ Merchant Banking Partners and its Affiliates, the Exit Fee
calculated pursuant to Section 11.2.1 or 11.2.2, as the case may be, shall be
reduced by multiplying the amount calculated pursuant to Section 11.2.1 or
11.2.2, as the case may be, by the fraction whose numerator is the percentage of
the ownership interests of DLJ Merchant Banking Partners and its Affiliates
being transferred in such Change of Control and whose denominator is one hundred
percent (100%).
     11.2.4 If Remedent delivers a notice electing to receive an Exit Fee
pursuant to Section 11.1, such Exit Fee shall be payable by Den-Mat within ten
(10) Business Days after receipt of such notice from Remedent. The Exit Fee
shall be paid to Remedent, at the option of Den-Mat, either in cash or in the
same form or forms of consideration as Den-Mat or its equity holders received in
such Change of Control transaction (and if Den-Mat elects this option and more
than one form of consideration was received by Den-Mat or its equity holders in
such Change of Control transaction, the Exit Fee shall be paid to Remedent in
such forms of consideration in the same relative proportion as was paid to
Den-Mat or its equity holders).
11.3 Effect of Payment of Exit Fee.
     11.3.1 Royalties Terminate. If the Exit Fee is paid to Remedent, (a) the
obligation to pay amounts to Remedent pursuant to Section 6.3 or 6.4 shall
terminate effective as of the effective date of such Change of Control, (b) the
price per Unit/Tooth pursuant to Section 7.1.4 shall be reduced by [***] per
Unit/Tooth effective as of the date of such Change of Control and (c) the amount
of any payments from Den-Mat to Remedent pursuant to Section 6.3 or 6.4 made
after the effective date of such Change of Control and [***] per Unit/Tooth
purchased by Den-Mat pursuant to Section 7.1 after the effective date of such
Change of Control shall either be offset against the payment by Den-Mat of the
Exit Fee or directly refunded by Remedent to Den-Mat concurrently with payment
of the Exit Fee. Payment of the Exit Fee, however, shall not terminate the
Guaranty Period.

-23-



--------------------------------------------------------------------------------



 



     11.3.2 Royalty-Free License. If the Person or Persons who acquire control
of Den-Mat in the Change of Control transaction with respect to which the Exit
Fee is paid desire to manufacture, market, distribute, license and sell the
Products other than through Den-Mat and its sublicenses and subcontractors,
Remedent shall grant to Den-Mat or to such Person or Persons, as the case may
be, a royalty-free license equivalent to those granted in Sections 2, 3 and 4 of
this Agreement (reflecting no payments pursuant to Sections 6.3 and 6.4 and a
reduction in the price per Unit/Tooth under Section 7.1.4 of [***] per
Unit/Tooth) in exchange for the Exit Fee, except for purchases pursuant to
Section 7.1.3, which shall be at mutually agreed upon prices.
12. Payment Terms, Taxes and Audits.
12.1 Payment. All payments due under this Agreement to Remedent shall be made by
bank wire transfer in immediately available funds to the account of Remedent
designated on Schedule 12.1 or such other account designated by notice from
Remedent to Den-Mat from time to time. All payments hereunder shall be in the
legal currency of the United States of America, and all references to “$” or
“Dollars” shall refer to United States dollars. If any currency conversion shall
be required in connection with the calculation of amounts payable hereunder,
such conversion shall be made in a manner consistent with Den-Mat’s normal
practices used to prepare its audited financial statements for external
reporting purposes; provided that such practices use a widely accepted source of
published exchange rates. Any payment under this Agreement shall be due on such
date as specified in this Agreement and, in the event that such date is not a
Business Day, then the next succeeding Business Day.
12.2 Taxes.
     12.2.1 Den-Mat. Den-Mat shall be responsible for all taxes, duties, tariffs
and/or license fees (“Taxes”) imposed with respect to (a) the Products after
title and possession transfer to Den-Mat, (b) Den-Mat’s marketing, distribution
and sales of Products and (c) Den-Mat’s performance of its obligations under
this Agreement, and Den-Mat shall pay all such Taxes in accordance with the
regulations of any applicable taxing authority and applicable law
     12.2.2 Remedent. Remedent shall be responsible for all Taxes imposed upon
it with respect to (a) the Products and related raw materials before title and
possession transfer to Den-Mat, (b) Remedent’s manufacture and sale of Products
and (c) Remedent’s performance of its obligations under this Agreement, and
Remedent shall pay all such Taxes for which it is responsible in accordance with
the regulations of any applicable taxing authority and applicable law.
12.3 Audit. Upon not less than sixty (60) days’ prior written notice to Den-Mat,
Remedent shall have the right, at its expense, to have an internationally
recognized independent public accounting firm which is reasonably acceptable to
Den-Mat examine during normal business hours the books and records of Den-Mat
and its Affiliates to the extent necessary to verify the accuracy of any amount
paid to Remedent under this Agreement; provided, however, that (a) such
examinations shall not be conducted more frequently than annually, (b) no such
examination may be of a period previously examined and (c) such firm executes
and delivers to Den-Mat and its Affiliates prior to any such examination a
written agreement in form and substance reasonably acceptable to Den-Mat
pursuant to which such firm agrees to disclose to

-24-



--------------------------------------------------------------------------------



 



Remedent only the final results of such examination and not the information
(including resale price lists and actual resale prices), books, records,
workpapers or materials used to determine such final results. Den-Mat shall
retain its books and records necessary to verify such royalty amounts for a
period of not less than three (3) years. Any examination of Den-Mat’s books,
records and royalty calculations under this Section 12.3 shall be at Remedent’s
expense; provided, however, that if it is determined that the payment of
royalties by Den-Mat with respect to any period reviewed by Remedent is
understated by five percent (5%) or more, Den-Mat shall reimburse to Remedent
costs of such examination.
13. Term and Termination.
13.1 Term. This Agreement shall remain in effect unless and until terminated as
set forth in this Section 13.
13.2 Termination for Cause.
     13.2.1 By Remedent. This Agreement may be terminated by Remedent: (a) at
any time upon thirty (30) days’ prior written notice to Den-Mat in the event
Den-Mat materially breaches any of its obligations under this Agreement and
fails to cure such breach within such thirty (30) day period (or ten (10) days
for an undisputed payment obligation); (b) immediately upon notice of
termination to Den-Mat if an involuntary or voluntary proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of Den-Mat under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Den-Mat, or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, or Den-Mat fails generally to pay its debts as they
become due, or takes any corporate action in furtherance of any of the
foregoing; or (c) immediately upon notice of termination to Den-Mat if Den-Mat
breaches its payment obligation under Section 6.1.1.
     13.2.2 By Den-Mat. This Agreement may be terminated by Den-Mat: (a) at any
time upon thirty (30) days’ prior written notice to Remedent (subject to
reduction under the circumstances described in Section 19.3) in the event of
Remedent materially breaches any of its obligations under this Agreement and
fails to cure such breach within such thirty (30) day period; (b) immediately
upon notice of termination delivered to Remedent if an involuntary or voluntary
proceeding shall have been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of Remedent under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Remedent, or for any substantial part of
its property, or for the winding-up or liquidation of its affairs, or Remedent
fails generally to pay its debts as they become due, or takes any corporate
action in furtherance of any of the foregoing, (c) immediately upon notice of
termination to Remedent if the Guaranty Period does not commence on or before
March 1, 2009, (d) immediately upon notice of termination to Remedent if
(i) during any two (2) contiguous thirty (30) day periods or (ii) in any three
(3) non-overlapping thirty (30) day periods in a period of 365 days, in each
case after the commencement of the Guaranty Period, more the [***] of Products
ordered by Den-Mat from Remedent in such thirty (30) day period are not
delivered to Den-Mat or the proper recipient thereof within the delivery periods
required by Section 8.1 (and for purposes of clarity, a Non-Conforming Product

-25-



--------------------------------------------------------------------------------



 



shall be deemed not to have been delivered) or (e) immediately upon notice of
termination to Remedent if at any time after the commencement of the Guaranty
Period Remedent fails to deliver, or cause to be delivered, within thirty
(30) days after an order for Product is delivered to Remedent or Soca Networks
Pte. Ltd., the Product so ordered (and for purposes of this clause (e), a
Non-Conforming Product shall be deemed not to have been delivered (except that
with respect to any Non-Conforming Product only, such thirty (30) day period
shall be extended by a number of days equal to the number of days, if any, that
(A) the period between the delivery date by Remedent or Soca Networks Pte. Ltd.
and the date Remedent or Soca Networks Pte. Ltd. is notified the product
delivered is a Non-Conforming Product exceeds (B) seven (7) days)). As an
alternative to any such termination of this Agreement upon the occurrence of any
of the events described above in this Section 13.2, upon the occurrence of such
event Den-Mat may deliver a notice that it is terminating only its required
purchase obligations and Remedent’s required supply obligations under Section 7,
and thereafter this Agreement shall continue until terminated in accordance with
its terms except all such purchase and supply obligations shall be treated as
having been satisfied without the requirement for further action by the Parties.
13.3 Termination for Convenience. Den-Mat may terminate this Agreement, in its
discretion, concurrently with its termination of the Guaranty Period pursuant to
Section 7.5.1 if Den-Mat’s notice of termination of the Guaranty Period states
it is also electing to terminate this Agreement. After the end of the Guaranty
Period, either Party may terminate this Agreement, in its discretion, for any
reason upon not less than sixty (60) days’ prior written notice to the other
Party, which notice shall state the effective date of such termination. Such
notice may be delivered before the end of the Guaranty Period by Den-Mat, but if
delivered before the end of the Guaranty Period, such termination shall become
effective upon the latest of (a) the date sixty (60) days after delivery of such
notice to Remedent, (b) the date of termination set forth in such notice and
(c) the end of the Guaranty Period.
13.4 Sell-Off Period. Upon the expiration of this Agreement pursuant to Section
13.3 or Section 19 or termination of this Agreement by Den-Mat in accordance
with Section 13.2.2 (but not upon a termination by Remedent in accordance with
Section 13.2.1), Den-Mat shall be permitted to consummate sales in process
(including the manufacture and sale to complete open orders), and make sales of
Products in transit or in its inventory as of the date of expiration or
termination for the duration of the Sell-Off Period. Upon the conclusion of the
Sell-Off Period, Den-Mat shall promptly, but in no event later than fifteen
(15) days after the end of the Sell-Off Period, return to Remedent all unsold
Products and Remedent shall acquire such Products from Den-Mat at Den-Mat’s cost
for such Products. If Remedent terminates this Agreement in accordance with
Section 13.2.1, it may request an inventory count from Den-Mat and access for a
physical inspection of the Products, and Den-Mat will provide such access and
inventory count promptly (and in any event within ten (10) Business Days) after
receiving such request. Within ten (10) Business Days after receiving such
inventory count, Remedent shall deliver a notice to Den-Mat electing either to
permit Den-Mat to continue to sell Products during the Sell-Off Period or
electing to acquire all such Products then held by Den-Mat at Den-Mat’s cost. If
Remedent exercises the Sell-Off option, then upon conclusion of the Sell-Off
Period Den-Mat shall promptly, and in no event later than fifteen (15) days
after the end of the Sell-Off Period, return to Remedent all unsold Products
manufactured by Remedent and Remedent shall acquire such Products from Den-Mat
at Den-Mat’s cost.

-26-



--------------------------------------------------------------------------------



 



13.5 Survival. The provisions of Sections 1, 12.2, 12.3, 13.4, 13.5, 17, 18 and
20 shall survive any termination of this Agreement, and termination of this
Agreement shall not release any Party from liability to the other Parties for
any breach of this Agreement occurring or arising prior to such termination.
14. Representations and Warranties.
14.1 Representations and Warranties of Remedent. As of the Effective Date,
Remedent represents and warrants to Den-Mat as follows:
     14.1.1 Organization. Remedent Nevada is a duly organized corporation,
validly existing and in good standing under the laws of the State of Nevada and
has the corporate power and authority to conduct its business as it is currently
conducted by it and to own, operate and lease its assets. Remedent Belgium is a
duly organized corporation, validly existing and in good standing under the laws
of Belgium and has the corporate power and authority to conduct its business as
it is currently conducted by it and to own, operate and lease its assets. Each
of Remedent Nevada and Remedent Belgium is duly licensed or qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which it is required to be so licensed or qualified, except where the failure
to be so qualified would not have a material adverse effect on Remedent Nevada,
Remedent Belgium, their respective businesses or their collective ability to
fulfill their obligations under this Agreement.
     14.1.2 Authorization. Each of Remedent Nevada and Remedent Belgium has all
required power and authority to enter into this Agreement and the other
agreements, documents and instruments contemplated by this Agreement to which it
will be a party (collectively, the “Remedent Transaction Documents”), to perform
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including the appointments and
grants set forth in this Agreement. The execution and delivery of this Agreement
and the other Remedent Transaction Documents to which either Remedent Nevada or
Remedent Belgium is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by directors and, to
the extent required by applicable law or otherwise, by stockholders entitled to
vote thereon of Remedent Nevada or Remedent Belgium, as applicable, and no other
corporate action or approval by Remedent Nevada or Remedent Belgium, as
applicable, is necessary for the execution, delivery or performance of this
Agreement or such other Remedent Transaction Documents by Remedent Nevada or
Remedent Belgium, as applicable. This Agreement has been, and each of the other
Remedent Transaction Documents to which Remedent Nevada or Remedent Belgium is a
party will be when executed and delivered in accordance with the terms and
conditions hereof, duly executed and delivered by Remedent Nevada or Remedent
Belgium, as applicable, and this Agreement is, and each of the other Remedent
Transaction Documents to which Remedent Nevada or Remedent Belgium, as
applicable, is a party will be when executed and delivered in accordance with
the terms and conditions hereof, a valid and binding obligation of Remedent
Nevada or Remedent Belgium, as applicable, enforceable against Remedent Nevada
or Remedent Belgium, as the case may be, in accordance with each of its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (ii) general principles
of equity (whether considered in an action in equity or at law).

-27-



--------------------------------------------------------------------------------



 



     14.1.3 Compliance with Laws. Neither Remedent Nevada nor Remedent Belgium
is in violation of any applicable Law which would reasonably be expected to have
a material adverse impact on its business, its assets or its ability to fulfill
its obligations under this Agreement. Neither Remedent Nevada nor Remedent
Belgium has received any written or, to the Knowledge of Remedent, oral notice
from any Governmental Authority to the effect that either Remedent Nevada or
Remedent Belgium is not in compliance with any applicable Law. To the Knowledge
of Remedent, no investigation, review or other Proceeding by any Governmental
Authority with respect to either of Remedent Nevada or Remedent Belgium in
relation to any actual or alleged violation of Law is pending or, to the
Knowledge of Remedent, threatened, nor has either Remedent Nevada or Remedent
Belgium received any written or, to the Knowledge of Remedent, oral notice from
any Governmental Authority indicating an intention to conduct any such
investigation, review or other Proceeding. None of Remedent Nevada, Remedent
Belgium, any of their respective assets or properties, or any of their
respective directors, officers or stockholders in their capacities as such, is a
party to any consent decree, Order or similar restriction that restricts the
conduct of business by Remedent Nevada or Remedent Belgium or which would
otherwise reasonably be expected to have a material adverse impact on the
ability of Remedent Nevada or Remedent Belgium to conduct their respective
businesses.
     14.1.4 No Conflicts; Consents. Neither the execution and delivery of this
Agreement or the other Remedent Transaction Documents by Remedent Nevada or
Remedent Belgium, nor the consummation by them of the transactions contemplated
hereby and thereby, nor the fulfillment by Remedent Nevada and Remedent Belgium
of any of the terms and conditions hereof and thereof will: (a) violate any
applicable Law or any Order applicable to Remedent Nevada or Remedent Belgium or
any of their respective assets or properties; or (b) conflict with, violate,
result in a breach of, constitute a default under or create an event that, with
or without the giving of notice or the lapse of time or both, will result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or result in the loss of a benefit, or require any notice under any
agreement, contract, lease, license, permit, instrument or other arrangement to
which it is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any lien upon any of its assets). No
notice to or consent of or with any Governmental Authority, or other Person, is
required to be obtained by Remedent Belgium or Remedent Nevada in connection
with its execution and delivery of this Agreement or the performance of its
obligations hereunder.
     14.1.5 Capitalization; Subsidiaries. The authorized capital stock of
Remedent Nevada consists of fifty million (50,000,000) shares of common stock,
par value $0.001 per share (the “Common Stock”), of which an aggregate of
eighteen million, nine hundred ninety-five thousand, nine hundred sixty-nine
(18,995,969) shares are issued and outstanding, and ten million (10,000,000)
shares of preferred stock, par value $0.001 per share, of which none are issued
and outstanding. All of the issued and outstanding shares of capital stock of
Remedent Nevada have been duly authorized and validly issued and are fully paid
and nonassessable and none of them were issued in violation of any pre-emptive
rights, rights of first offer or first refusal or similar rights, or in
violation of the Securities Act or any other applicable securities law. Except
as set forth on Schedule 14.1.5, there are no outstanding options, warrants or
other rights of any kind to acquire (including securities exercisable or
exchangeable for or convertible into) any shares of capital stock of Remedent
Nevada or securities convertible into or

-28-



--------------------------------------------------------------------------------



 



exchangeable or exercisable for any shares of capital stock of Remedent Nevada
created by or on behalf of Remedent Nevada, and Schedule 14.1.5 sets forth the
exercise, conversion or exchange price of each of the foregoing. The issue of
the Warrant under this Agreement and the issue of any securities in connection
with the acquisition of Glamtech-USA, Inc. by Remedent, pursuant to the
Rescission Agreement between Remedent Nevada, Remedent Belgium and Glamtech-USA,
Inc. and the Stock Purchase Agreements between Remedent Nevada and each of Doug
Cox and Kourosh Tahmasebi, respectively, will not result in any adjustment to
any such exercise, conversion or exchange price. Remedent Belgium is a
wholly-owned subsidiary of Remedent Nevada. Except as set forth on
Schedule 14.1.5, Remedent Nevada has no direct or indirect subsidiaries, and
Remedent Nevada does not own any capital stock of, or other equity interests in,
any other Person.
     14.1.6 Remedent Intellectual Property. Schedule 14.1.6 lists each patent,
registered trademark, design mark, service mark and trade name, registered
copyright and domain name, and each application for any of the foregoing, that
is included among the Intellectual Property owned by or licensed to Remedent
related to the Products. Except as set forth in Schedule 14.1.6, (a) Remedent
has all right, title and interest in and to the Intellectual Property related to
the Products owned by it, free and clear of all liens or other encumbrances;
(b) there is no claim or notice of infringement of the Intellectual Property
rights of any other Person pending or threatened in writing within the two
(2) year period preceding the date hereof, against Remedent relating to the
operation of Remedent’s business; (c) each material item of Intellectual
Property related to the Products owned by Remedent is valid, subsisting, in full
force and effect, has not been abandoned or passed into public domain, and all
necessary registration, maintenance and renewal documentation and fees in
connection with such Intellectual Property of Remedent have been timely filed
with the appropriate authorities and paid; (d) to the Knowledge of Remedent,
each material item of Intellectual Property related to the Products licensed to
and used by Remedent is valid, subsisting, in full force and effect, has not
been abandoned or passed into public domain, and all necessary registration,
maintenance and renewal documentation and fees in connection with such
Intellectual Property used by Remedent have been timely filed with appropriate
authorities and paid; (e) to the Knowledge of Remedent, no Person is infringing
or misappropriating the Intellectual Property of Remedent except for such
infringements or misappropriations that would not reasonably be likely to have,
individually or in the aggregate, a material adverse effect on Remedent, its
business or its ability to fulfill its obligations under this Agreement; (f) no
present or former employee of Remedent has any proprietary, financial or other
interest, direct or indirect, in any material item of the Intellectual Property
of Remedent; and (g) Remedent has taken reasonable precautions to protect trade
secrets constituting material Intellectual Property owned or used by Remedent,
including the execution of appropriate agreements. Use by Remedent of the
Intellectual Property owned or licensed by Remedent does not infringe,
misappropriate or violate any Intellectual Property rights of any Person.
     14.1.7 Affiliate Transactions. Except as set forth on Schedule 14.1.7 or on
Remedent Nevada’s Form 10-KSB for the fiscal year ended March 31, 2008, no
director or officer of Remedent, nor any member of any such person’s immediate
family nor any Affiliate of Remedent is a party to any transaction with
Remedent, including any contract: (a) providing for the furnishing of services
to or by, (b) providing for the rental of real or personal property to or from,
or (c) otherwise requiring payments to or from any such Person or any Person in
which any such Person has an interest as an equity holder, director, officer,
limited liability company

-29-



--------------------------------------------------------------------------------



 



manager or managing director (or functional equivalents of the foregoing),
trustee, member or partner. No assets or properties (whether tangible or
intangible) of any of such Person is used by Remedent in the conduct of its
business.
     14.1.8 Significant Contracts. Schedule 14.1.8 contains a list of all
contracts, agreements, indentures, notes, bonds, loans, instruments, leases,
conditional sales contracts, mortgages, licenses, franchise agreements or
undertakings, commitments or arrangements to which Remedent is a party and that
are material to the operation of Remedent’s business, as a whole, which grant
any distribution rights related to any of the Products, the Remedent Veneer
Products or the Other Potential Products or which grant any Person any interest
in the Intellectual Property of Remedent or any of its Affiliates related to the
Products (collectively, the “Significant Contracts”). True, correct and complete
copies of the Significant Contracts have been made available to Den-Mat or its
agents or representatives. Except as set forth in Schedule 14.1.8: (a) each
Significant Contract is in full force and effect; (b) each Significant Contract
is a valid and binding obligation of Remedent thereto, enforceable against
Remedent and, to the Knowledge of Remedent, the other parties thereto, in
accordance with its terms and (c) no condition exists or event has occurred
which, with notice or lapse of time or both, would constitute a material breach,
violation or default by Remedent under any such Significant Contract, or, to the
Knowledge of Remedent, any other party thereto, or give Remedent or, to the
Knowledge of Remedent, any other party thereto, the right to exercise a remedy
under, or to accelerate the maturity or performance of, or to terminate or
modify, any Significant Contract.
     14.1.9 Permits. Schedule 14.1.9 sets forth an accurate and complete list of
all material Permits reasonably necessary for the operation of Remedent’s
business (collectively, the “Remedent Permits”). Each of the Remedent Permits is
in full force and effect in all material respects, and Remedent is not in
violation of any of the terms, conditions and requirements of the Remedent
Permits, except for such violations that would not reasonably be expected to,
individually or in the aggregate, have a material adverse effect on Remedent,
its business or its ability to fulfill its obligations under this Agreement.
Copies of all of the Remedent Permits have been made available to Den-Mat, which
copies are complete and accurate (in all material respects). There is no
Proceeding pending or, to the Knowledge of Remedent, threatened that:
(a) questions or contests the validity of, or seeks the revocation, nonrenewal
or suspension of, any Remedent Permit or (b) seeks the imposition of any
material condition, administrative sanction, modification or amendment with
respect to any Remedent Permit. No consents under any Remedent Permit are
required to be obtained in connection with the consummation of the transactions
contemplated by this Agreement.
     14.1.10 Litigation. Except as set forth in Schedule 14.1.10, there is no
Proceeding pending or, to the Knowledge of Remedent, threatened in writing
against Remedent that would reasonably be likely to have, individually or in the
aggregate, a material adverse effect on Remedent, its business or its ability to
fulfill its obligations under this Agreement. Except as set forth in
Schedule 14.1.10, Remedent is not subject to any unsatisfied Order entered in
any Proceeding.
     14.1.11 Labor Matters. Except as disclosed in Schedule 14.1.11:
(a) Remedent is not a party to any collective bargaining agreement; (b) there
are no strikes, work stoppages, slowdowns or lockouts pending or, to the
Knowledge of Remedent, threatened in writing, which

-30-



--------------------------------------------------------------------------------



 



involve the employees of Remedent; (c) there are no arbitrations or grievances
pending against Remedent; (d) to the Knowledge of Remedent, there is no
organizing activity involving the employees of Remedent pending or threatened in
writing by any labor union or group of employees; and (e) there are no unfair
labor practice charges, grievances or complaints pending or, to the Knowledge of
Remedent, threatened against Remedent by or on behalf of any employee of
Remedent.
     14.1.12 Product Liability. There are no existing or threatened product
liability or other similar claims against either of Remedent Nevada or Remedent
Belgium for products or services of Remedent Nevada or Remedent Belgium. Neither
Remedent Nevada nor Remedent Belgium has received any statements, citations,
decisions or orders by any Governmental Authority stating that any Product
manufactured, sold, shipped, designed, marketed, distributed or otherwise
introduced into the stream of commerce at any time by either or both of Remedent
Nevada and Remedent Belgium is defective or unsafe or fails to meet any
standards promulgated by any such Governmental Authority. To the Knowledge of
Remedent, there are no material latent or overt design, manufacturing or other
defects in any Product. All Products sold by Remedent in its business comply in
all material respects with all industry and trade association standards and
legal requirements, if any, applicable to such Products, including consumer
product, manufacturing, labeling, quality and safety laws of the United States
and each state in which the Products are sold and each other jurisdiction
(including foreign jurisdictions) in which the Products are sold.
     14.1.13 Insurance. Remedent maintains adequate policies of insurance to
provide coverage to either or both of Remedent Nevada and Remedent Belgium,
their assets and their businesses, and all such policies (a) are currently
valid, outstanding and enforceable, (b) provide adequate coverage for the
business and assets of Remedent; and (c) are sufficient for compliance with all
applicable Laws and Significant Contracts; and neither Remedent Nevada nor
Remedent Belgium has received any written, or to the Knowledge of Remedent, oral
notice of cancellation, termination, non-renewal or reduction in or refusal of
coverage under any policy of insurance within the past three (3) years or other
indication that any insurance policy is no longer in full force and effect or
will not be renewed and no material dispute with any insurance carrier exists
with respect to the scope of any insurance coverage.
     14.1.14 SEC Filings. Since March 31, 2008, Remedent Nevada has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and after March 31, 2008,
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
as the “SEC Documents”). As of their respective dates, the SEC Documents
complied with the requirements of the Exchange Act or the Securities Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to Remedent Nevada, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

-31-



--------------------------------------------------------------------------------



 



     14.1.15 Disclosure. No representation, statement, or information provided
by or on behalf of either of Remedent Nevada or Remedent Belgium, which is
contained in this Agreement, any of the schedules to this Agreement or any of
the other Remedent Transaction Documents, contains or will contain any untrue
statement of a material fact or omits or will omit a material fact necessary to
make the information contained therein not misleading.
For purposes of this Section 14, it shall be assumed that the acquisition of
Glamtech-USA, Inc. by Remedent, pursuant to the Rescission Agreement between
Remedent Nevada, Remedent Belgium and Glamtech-USA, Inc. and the Stock Purchase
Agreements between Remedent Nevada and each of Doug Cox and Kourosh Tahmasebi,
respectively, has been consummated in accordance with the terms set forth in
such agreements.
14.2 Representations and Warranties of Den-Mat. As of the Effective Date,
Den-Mat represents and warrants to Remedent as follows:
     14.2.1 Organization. Den-Mat is a duly organized limited liability company,
validly existing and in good standing under the laws of the State of Delaware,
and has the limited liability company power and authority to conduct its
business as it is currently conducted by it and to own, operate and lease its
assets. Den-Mat is duly licensed or qualified to do business as a foreign limit
liability company and is in good standing (to the extent such concept is
applicable to it) in each jurisdiction in which it is required to be so licensed
or qualified, except where the failure to be so qualified would not have a
material adverse effect on Den-Mat, its business or its ability to fulfill its
obligations under this Agreement.
     14.2.2 Authorization. Den-Mat has all required power and authority to enter
into this Agreement and the other agreements, documents and instruments
contemplated by this Agreement to which it will be a party (collectively, the
“Den-Mat Transaction Documents”), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the other Den-Mat Transaction
Documents to which Den-Mat is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the managers and
members of Den-Mat entitled to vote thereon, and no other limited liability
company action or approval by Den-Mat is necessary for the execution, delivery
or performance of this Agreement or such other Den-Mat Transaction Documents by
Den-Mat. This Agreement has been, and each of the other Den-Mat Transaction
Documents to which Den-Mat is a party will be when executed and delivered in
accordance with the terms and conditions hereof, duly executed and delivered by
Den-Mat, and this Agreement is, and each of the other Den-Mat Transaction
Documents to which Den-Mat is a party will be when executed and delivered in
accordance with the terms and conditions hereof, a valid and binding obligation
of Den-Mat, enforceable against it accordance with each of its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (ii) general principles
of equity (whether considered in an action in equity or at law).
     14.2.3 Compliance with Laws. Den-Mat is not in violation of any applicable
Law which would reasonably be expected to have a material adverse impact on its
business, its assets or its ability to fulfill its obligations under this
Agreement. Den-Mat has not received any

-32-



--------------------------------------------------------------------------------



 



written or, to the Knowledge of Den-Mat, oral notice from any Governmental
Authority to the effect that Den-Mat is not in compliance with any applicable
Law. To the Knowledge of Den-Mat, no investigation, review or other Proceeding
by any Governmental Authority with respect to Den-Mat in relation to any actual
or alleged violation of Law is pending or, to the Knowledge of Den-Mat,
threatened, nor has Den-Mat received any written or, to the Knowledge of
Den-Mat, oral notice from any Governmental Authority indicating an intention to
conduct any such investigation, review or other Proceeding. None of Den-Mat, any
of its assets or properties, or any of its directors, officers or stockholders
in their capacities as such, is a party to any consent decree, Order or similar
restriction that restricts the conduct of business by Den-Mat or which would
otherwise reasonably be expected to have a material adverse impact on the
ability of Den-Mat to conduct its business.
     14.2.4 No Conflicts; Consents. Neither the execution and delivery of this
Agreement or the other Den-Mat Transaction Documents by Den-Mat, nor the
consummation by Den-Mat of the transactions contemplated hereby and thereby, nor
the fulfillment by Den-Mat of any of the terms and conditions hereof and thereof
will: (a) violate any applicable Law or any Order applicable to Den-Mat or any
of its assets or properties; or (b) conflict with, violate, result in a breach
of, constitute a default under or create an event that, with or without the
giving of notice or the lapse of time or both, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
result in the loss of a benefit, or require any notice under any agreement,
contract, lease, license, permit, instrument, or other arrangement to which it
is a party or by which it is bound or to which any of its assets is subject (or,
except as permitted by Section 20.4, result in the imposition of any lien upon
any of its assets). No notice to or consent of or with any Governmental
Authority, or other Person, is required to be obtained by Den-Mat in connection
with Den-Mat’s execution and delivery of this Agreement or the performance of
its obligations hereunder, excluding notices given and consents obtained prior
to the date of this Agreement.
     14.2.5 Litigation. There is no Proceeding pending or, to the Knowledge of
Den-Mat, threatened in writing against Den-Mat that would reasonably be likely
to have, individually or in the aggregate, a material adverse effect on Den-Mat,
its business or its ability to fulfill its obligations under this Agreement.
Den-Mat is not subject to any unsatisfied Order entered in any Proceeding.
     14.2.6 Insurance. Den-Mat maintains adequate policies of insurance to
provide coverage to it, its assets and its business, and all such policies
(a) are currently valid, outstanding and enforceable, (b) provide adequate
coverage for the business and assets of Den-Mat and (c) are sufficient for
compliance with all applicable Laws; and Den-Mat has not received any written,
or to the Knowledge of Den-Mat, oral notice of cancellation, termination,
non-renewal or reduction in or refusal of coverage under any policy of insurance
within the past three (3) years or other indication that any insurance policy is
no longer in full force and effect or will not be renewed and no material
dispute with any insurance carrier exists with respect to the scope of any
insurance coverage.
     14.2.7 Labor Matters. (a) Den-Mat is not a party to any collective
bargaining agreement; (b) there are no strikes, work stoppages, slowdowns or
lockouts pending or, to the Knowledge of Den-Mat, threatened in writing, which
involve the employees of Den-Mat; (c)

-33-



--------------------------------------------------------------------------------



 



there are no arbitrations or grievances pending against Den-Mat; (d) to the
Knowledge of Den-Mat, there is no organizing activity involving the employees of
Den-Mat pending or threatened in writing by any labor union or group of
employees; and (e) there are no unfair labor practice charges, grievances or
complaints pending or, to the Knowledge of Den-Mat, threatened against Den-Mat
by or on behalf of any employee of Den-Mat.
     14.2.8 Securities Act Representations. Den-Mat is an “accredited investor”
as that term is defined under the Securities Act. Den-Mat will acquire the
Warrants for investment and not with a view to the sale or distribution thereof
or the granting of any participation therein, and Den-Mat has no present
intention of distributing or selling to others any of such Warrants and the
shares issuable upon exercise thereof or granting any participation therein.
Den-Mat is aware of the limited provisions for transferability of the Warrants
and the shares issuable upon exercise thereof. Den-Mat has no need for liquidity
in this investment, can afford a complete loss of the investment in the Warrants
and can afford to hold the investment in the Warrants for an indefinite period
of time. Den-Mat acknowledges the Warrants will bear a restrictive legend.
15. Closing. The closing under this Agreement (the “Closing”) will take place:
(a) at the offices of Kelley Drye & Warren LLP, located at 101 Park Avenue, New
York, New York 10178, (b) at 10:00 a.m. (New York time) on August 24, 2008 (the
“Closing Date”).
16. Closing Conditions.
16.1 Conditions to the Obligation of Remedent. The obligation of Remedent to
consummate the transactions contemplated by this Agreement in connection with
the Closing shall be subject to the satisfaction by Den-Mat or waiver by
Remedent on or prior to the Closing Date of each of the following conditions
(unless waived by Remedent in writing):
     16.1.1 The representations and warranties of Den-Mat contained in
Section 14.2 shall be true and correct in all respects (if qualified by
materiality) and shall be true and correct in all material respects (if not
qualified by materiality), as if made at and as of the Closing.
     16.1.2 Den-Mat shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Den-Mat at or before the Closing.
     16.1.3 Den-Mat shall have taken such actions as are reasonably necessary to
cause each of Evelyne Jacquemyns and Cyrus Tahmesebi to be appointed as members
of the advisory board of Den-Mat as of the Effective Date.
16.2 Conditions to the Obligation of Den-Mat. The obligation of Den-Mat to
consummate the transactions contemplated by this Agreement in connection with
the Closing shall be subject to the satisfaction by Remedent on or prior to the
Closing Date of each of the following conditions (unless waived by Den-Mat in
writing):
     16.2.1 The representations and warranties of Remedent contained in
Section 14.1 shall be true and correct in all respects (if qualified by
materiality) and shall be true and correct in all material respects (if not
qualified by materiality), as if made at and as of the Closing.

-34-



--------------------------------------------------------------------------------



 



     16.2.2 Remedent shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Remedent at or before the Closing.
     16.2.3 Remedent shall have delivered to Den-Mat an opinion, dated the
Closing Date, of Bullivant Houser Bailey PC substantially in the form attached
as Exhibit B.
     16.2.4 Remedent shall have delivered to Den-Mat executed copies of the
following: (a) a Non-Competition Agreement duly executed by Guy De Vreese
substantially in the form attached as Exhibit C hereto (the “De Vreese
Non-Competition Agreement”) and (b) a Non-Competition Agreement duly executed by
Evelyne Jacquemyns substantially in the form attached as Exhibit D hereto (the
“Jacquemyns Non-Competition Agreement”).
     16.2.5 Remedent Nevada shall have issued to Den-Mat warrants to purchase up
to Three Million, Three Hundred Seventy-Eight Thousand, Three Hundred
Seventy-Nine (3,378,379) shares of Remedent Nevada’s common stock at an exercise
price of $1.48 per share, pursuant to a Warrant substantially in the form
attached as Exhibit E (the “Warrant”) and shall have executed and delivered to
Den-Mat a Registration Rights Agreement substantially in the form attached as
Exhibit F.
     16.2.6 On or prior to the Effective Date, Remedent shall terminate all
existing distribution rights held by other Persons with respect to the Products
in the Territory.
17. Confidentiality.
17.1 Confidential Information of Den-Mat. All Confidential Information with
respect to Den-Mat and its Affiliates that is disclosed to Remedent by Den-Mat,
its Affiliates or representatives, whether in physical or intangible form, and
all Confidential Information regarding Den-Mat of which Remedent becomes aware
in connection with its performance of manufacturing and other services on behalf
of Den-Mat in connection with this Agreement, shall be held as confidential by
Remedent. Such information shall at all times remain the property of Den-Mat and
Den-Mat shall own and retain all right, title and interest therein and thereto.
Remedent shall hold all Confidential Information in confidence, using the same
degree of care to prevent unauthorized disclosure or access that it uses with
its own confidential information of similar type, and shall not disclose such
Confidential Information to others, allow others to access it, or use it in any
way, commercially or otherwise, except in direct furtherance of this Agreement.
Remedent may disclose Confidential Information to its employees and its
attorneys, accountants and other confidential advisors with a need to know such
Confidential Information in connection with this Agreement; provided, however,
that all such employees and advisors are bound by obligations to maintain the
confidentiality of the Confidential Information at least as protective as those
set forth in this Agreement. Except as set forth herein, nothing in this
Agreement shall be construed as conveying any other right or license (implied or
otherwise) to Remedent in such Den-Mat Confidential Information.
     17.1.1 Permitted Disclosure. If Remedent is compelled to disclose all or
any part of any Confidential Information by any Governmental Authority, it
shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Den-Mat to

-35-



--------------------------------------------------------------------------------



 



enable Den-Mat to seek a protective order or take other appropriate measures to
prevent or modify the disclosure, and shall, at Den-Mat’s expense, cooperate in
such efforts.
     17.1.2 Exclusions. Confidential Information with respect to Den-Mat and its
Affiliates shall not include information if and to the extent Remedent can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Remedent in violation of this Agreement; (b) was known to
Remedent before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Remedent outside of this Agreement and without
reference to or use of any Confidential Information of Den-Mat; or (d) was
rightfully obtained by Remedent from a third party without a duty of
confidentiality in favor of Den-Mat.
     17.1.3 Return of Confidential Information. Upon the termination of this
Agreement, Remedent shall promptly return to Den-Mat all Confidential
Information with respect to Den-Mat and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its possession.
Notwithstanding the foregoing, Remedent may keep one copy of any document
requested to be returned or destroyed in the files of its legal department or
outside counsel for record purposes only and for purposes of ensuring compliance
with the terms of this Agreement.
     17.1.4 Injunctive Relief. Remedent acknowledges and agrees that in the
event of any breach or threatened breach of its obligations hereunder with
respect to Confidential Information, damages will not be an adequate remedy and
Den-Mat shall be entitled to obtain injunctive relief, without having to post a
bond or other security.
17.2 Confidential Information of Remedent. All Confidential Information with
respect to Remedent and its Affiliates that is disclosed to Den-Mat by Remedent,
its Affiliates or representatives, whether in physical or tangible form, and all
Confidential Information regarding Remedent of which Den-Mat becomes aware in
connection with its performance of this Agreement shall be held as confidential
by Den-Mat. Such Confidential Information shall at all times remain the property
of Remedent and Remedent shall own and retain all right, title and interest
therein and thereto, except for the interests granted to Den-Mat as part of the
license contemplated by this Agreement. Den-Mat shall hold all Confidential
Information in confidence, using the same degree of care to prevent unauthorized
disclosure or access that it uses with its own confidential information of
similar type, and shall not disclose such Confidential Information to others,
allow others to access it, or use it in any way, commercially or otherwise,
except in direct furtherance of this Agreement. Den-Mat may disclose the
Remedent Confidential Information to its employees and its attorneys,
accountants, financing sources and other confidential advisors with a need to
know such Confidential Information in connection with this Agreement or their
representation of Den-Mat generally; provided, however, that all such employees
and advisors are bound by obligations to maintain the confidentiality of such
Confidential Information at least as protective as those set forth in this
Agreement. Except as set forth herein, nothing in this Agreement shall be
construed as conveying any other right or license (implied or otherwise) to
Den-Mat in such Remedent Confidential Information.
     17.2.1 Permitted Disclosure. If Den-Mat is compelled to disclose all or any
part of any Remedent Confidential Information by any Governmental Authority, it
shall, to the extent

-36-



--------------------------------------------------------------------------------



 



practicable and subject to applicable laws, first give prompt written notice of
such request to Remedent to enable Remedent to seek a protective order or take
other appropriate measures to prevent or modify the disclosure, and shall, at
Remedent’s expense, cooperate in such efforts.
     17.2.2 Exclusions. Confidential Information with respect to Remedent and
its Affiliates shall not include information if and to the extent Den-Mat can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Den-Mat in violation of this Agreement; (b) was known to
Den-Mat before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Den-Mat outside of this Agreement and without
reference to or use of any Confidential Information of Remedent; or (d) was
rightfully obtained by Den-Mat from a third party without a duty of
confidentiality. Den-Mat may also use and disclose Confidential Information of
Remedent to the extent such information is otherwise permitted to be used or
disclosed by Den-Mat pursuant to other provisions of this Agreement, including
to sub-distributors and subcontractors who agree to maintain the confidentiality
thereof on terms comparable to those set forth in this Section 17.
     17.2.3 Return of Confidential Information. Upon the termination of this
Agreement, Den-Mat shall promptly return to Remedent all Confidential
Information with respect to Remedent and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its possession.
Notwithstanding the foregoing, Den-Mat may keep one copy of any document
requested to be returned or destroyed in the files of its legal department or
outside counsel for record purposes only and for purposes of ensuring compliance
with the terms of this Agreement.
     17.2.4 Injunctive Relief. Den-Mat acknowledges and agrees that in the event
of any breach or threatened breach of its obligations hereunder with respect to
Confidential Information, damages will not be an adequate remedy and Remedent
shall be entitled to obtain injunctive relief, without having to post a bond or
other security.
18. Indemnification.
18.1 Indemnification by Den-Mat. Den-Mat shall defend, indemnify and hold
harmless Remedent and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all claims, judgments, damages, liabilities, actions, demands,
costs, expenses or losses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), to the extent resulting from, arising out of, or
in connection with, an act or omission of Den-Mat in connection with performance
of its obligations under this Agreement and the other Den-Mat Transaction
Documents, or the breach of any representation, warranty or covenant made by
Den-Mat in this Agreement or any of the other Den-Mat Transaction Documents.
18.2 Indemnification by Remedent. Remedent shall defend, indemnify and hold
harmless Den-Mat and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all Liabilities, to the extent resulting from, arising out of,
or in connection with any act or omission by Remedent in connection with
performance of its obligations under this Agreement and the other Remedent

-37-



--------------------------------------------------------------------------------



 



Transaction Documents, or the breach of any representation, warranty or covenant
made by Remedent in this Agreement or any of the other Remedent Transaction
Documents.
18.3 IP Indemnity. Remedent shall indemnify Den-Mat and its Affiliates and its
and their respective officers, directors, members, managers, employees, agents
and representatives from and against any and all Liabilities, to the extent
resulting from, arising out of, or in connection with any infringement or
alleged infringement of the Products, the Intellectual Property of Remedent, or
any use or application thereof upon any Intellectual Property of any Person. If
the manufacture, distribution, marketing, licensing, sale or use of any Product
or Intellectual Property, as contemplated by this Agreement, is enjoined as a
result of any Intellectual Property claim or judgment, then Remedent, in
addition to its other obligations under this Agreement, shall, at its option,
(i) obtain for Den-Mat, at Remedent’s expense, any license required for Den-Mat
to manufacture, market, distribute, license and sell the Products as
contemplated by this Agreement, or (ii) redesign the infringing item or items to
be non-infringing, while maintaining the original function thereof or
(iii) replace the infringing item or items with an equivalent, non-infringing
item approved by Den-Mat.
18.4 Indemnification Procedures. A Party seeking indemnification under this
Section 18 for itself or any of its Affiliates or any of its or their respective
officers, directors, members, managers, employees, agents and representatives
(collectively in this capacity, the “Indemnified Party”) shall promptly notify
the Party from whom indemnification is sought (in this capacity, the
“Indemnitor”) of any Liability in respect of which such Indemnified Party
intends to claim indemnification; provided, however, that the failure to so
notify the Indemnitor shall not affect the Indemnified Party’s rights to
indemnification hereunder except to the extent that the Indemnitor is materially
prejudiced by such failure. With respect to any Liabilities that relate to a
third party claim, the Indemnified Party shall permit the Indemnitor to control
the defense of any such Liabilities; provided, however, if the Indemnified Party
reasonably determines that the joint representation of the Indemnified Party and
the Indemnitor by a single counsel would result in a conflict of interest
arising out of the joint representation by counsel selected by the Indemnitor of
the interests of the Indemnitor and the Indemnified Party, the Indemnitor shall
be entitled to engage separate counsel to represent the Indemnified Party (at
the Indemnitor’s sole cost and expense) and, if the Indemnitor fails to do so,
the Indemnitor shall not be entitled to assume the Indemnified Party’s defense
of such Liability. If the Indemnitor assumes the defense of any Liability, the
Indemnitor shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense, but in such case the legal
expenses of the Indemnified Party incurred as a result of such participation
shall be paid by the Indemnified Party. With respect to any Proceeding for which
the Indemnitor has assumed the defense of an Indemnified Party, the Indemnitor
shall promptly inform the applicable Indemnified Party of all material
developments related thereto, including copying such Indemnified Party on all
pleadings, filings and other correspondence relating thereto. If the Indemnitor
fails to assume and defend a Liability or if, after commencing or undertaking
any such defense, the Indemnitor fails to prosecute such Liability, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof. With respect to any Liabilities that relate to a third party claim, the
Indemnified Party shall have the right to settle such Liabilities, provided the
Indemnified Party consents in writing to such settlement, which consent shall
not be unreasonably withheld.

-38-



--------------------------------------------------------------------------------



 



19. Force Majeure Events.
19.1 No Liability. No Party shall be liable for its failure to perform its
obligations under this Agreement to the extent that such performance is made
impracticable due to any occurrence beyond its reasonable control, including,
without limitation: acts of God; fires; floods; wars; sabotage; labor disputes
or shortages; governmental laws, ordinances, rules, regulations, standards or
decrees, whether valid or invalid (including, but not limited to, those related
to priorities, requisitions and allocations); inability to obtain raw material,
equipment or transportation; and any other similar occurrences (any such
occurrence, a “Force Majeure Event”). The Parties acknowledge and agree that
this Section 19 will not be applicable to any payment obligations of either
party. During a Force Majeure Event that results in Remedent being unable to
supply Products to Den-Mat as provided in this Agreement, the purchase
obligations of Den-Mat in each Contract Year will be reduced pro rata based on
the number of days in such Force Majeure Event divided by 365, and the Contract
Year or Contract Period, as the case may be, in which such Force Majeure Event
occurs will not be extended.
19.2 Notification. If a Party fails to perform its obligations under this
Agreement as a result of a Force Majeure Event, such Party shall immediately
give written notice to the other Parties of such Force Majeure Event, which
notice shall include a summary of the occurrence, a reasonably detailed
description of the impact on such Party and, if available, a non-binding
estimate of how long such Force Majeure Event will prevent such Party from
fulfilling its obligations under this Agreement. The affected Party shall use
all reasonable efforts to remedy such occurrence or failure to comply with its
obligations under this Agreement with all reasonable dispatch. Subject to
Section 19.1 and 19.3 to the extent required by any Force Majeure Event, the
performance by each Party of its obligations under this Agreement shall be
suspended during the continuance of such Force Majeure Event (but for no longer
period), and the time periods for the performance by a Party of its obligations,
or the exercise of its rights, under this Agreement shall be extended for a
period of time equal to the duration of such Force Majeure Event and this
Agreement shall otherwise remain unaffected. Notwithstanding the foregoing, if
at any time during the term of this Agreement a Force Majeure Event is remedied
or such compliance is achieved, such Party shall promptly notify the other
Parties and any such suspension shall end.
19.3 Termination. If a Force Majeure Event prevents Remedent from fulfilling its
obligations under this Agreement for a period of sixty (60) days or more,
Den-Mat shall have the right at any time thereafter during the term of this
Agreement to terminate this Agreement without liability to Remedent effective
immediately upon notice of termination to Remedent. The right set forth in this
Section 19.3 shall be in addition to, and shall not be exclusive of or
prejudicial to, any other rights, powers or remedies Den-Mat may have under this
Agreement, at law, in equity or otherwise on account of the non-performance (or
threatened or anticipated non-performance) by Remedent of any of its obligations
under this Agreement. The exercise of such right by Den-Mat shall not under any
circumstance be deemed to constitute or operate as a waiver of Den-Mat’s right
to require Remedent to fully perform, or a release of Remedent from, its
obligations under this Agreement. As an alternative to any such termination of
this Agreement pursuant to this Section 19.3, in lieu of a notice of termination
Den-Mat may deliver a notice that it is terminating only its required purchase
obligations and Remedent’s required supply obligations under Section 7 through
the scheduled end of the Guaranty Period then in effect (or, if such notice is
delivered after the third (3rd) anniversary of the commencement of the

-39-



--------------------------------------------------------------------------------



 



Guaranty Period, the scheduled end of the Contract Year then in effect), and
thereafter this Agreement shall continue until terminated in accordance with its
terms except all such purchase and supply obligations shall be treated as having
been satisfied through the scheduled end of the Guaranty Period then in effect
(or, if such notice is delivered after the third (3rd) anniversary of the
commencement of the Guaranty Period, the scheduled end of the Contract Year then
in effect) without the requirement for further action by the Parties.
20. Miscellaneous.
20.1 Expenses. Except as otherwise specifically provided for in this Agreement,
each Party shall bear its expenses, costs and fees (including attorneys’,
auditors’ and financing fees, if any) incurred in connection with the
transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith.
20.2 Further Actions. Subject to the terms and conditions of this Agreement,
each Party shall execute and deliver such certificates and other documents and
take such actions as may reasonably be requested by any other Party in order to
effect the transactions contemplated by this Agreement.
20.3 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if: (a) delivered personally;
(b) mailed, using certified or registered mail with postage prepaid; or (c) sent
by next-day or overnight mail or delivery using an internationally recognized
overnight courier service, as follows:

     
To Remedent Nevada or Remedent Belgium:
   Remedent, Inc. or Remedent, N.V.
 
   Xavier De Cocklaan
 
   42,9831
 
   Deurle, Belgium
 
   Attn: Guy De Vreese
 
   
with a copy (which shall not constitute
notice) sent to:
   Bullivant Houser Bailey PC
 1415 L Street, Suite 1000
 Sacramento, California 95814
 
   Attn: Scott E. Bartel
 
   
To Den-Mat:
   Den-Mat Holdings, LLC
 
   2727 Skyway Drive
 
   Santa Maria, California 93455
 
   Attn: Chief Executive Officer

-40-



--------------------------------------------------------------------------------



 



     
with a copy (which shall not
   Kelley Drye & Warren LLP
constitute notice) sent to:
   400 Atlantic Street, 13th Floor
 
   Stamford, Connecticut 06901
 
   Attn: John T. Capetta

or, in each case, at such other address as may be specified in writing to the
other Parties in accordance with this Section 20.3.
     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received: (a) if by personal delivery, on the day of such
delivery; (b) if by certified or registered mail, on the third (3rd) Business
Day after the mailing thereof; or (c) if by next-day or overnight mail or
delivery, on the day delivered.
20.4 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Remedent shall not assign this Agreement either in whole or in part
without the prior written consent of Den-Mat. Den-Mat shall not assign this
Agreement either in whole or in part without the prior written consent of
Remedent; provided, however, that Den-Mat shall have the right to assign this
Agreement either in whole or in part to Affiliates of Den-Mat, to any successor
to all or substantially all of Den-Mat’s business and in connection with a
collateral assignment to lenders. Any attempted assignment or delegation in
violation of this Section 20.4 will be void. Except as expressly set forth in
Section 17, nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer upon any Person, other than the Parties and the
successors and assigns permitted by this Section 20.4, any right, remedy or
claim under or by reason of this Agreement.
20.5 Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party or Parties against whom enforcement of
the amendment, modification, discharge or waiver is sought; provided, however,
that if Den-Mat is the Party against whom enforcement of any amendment,
modification, discharge or waiver is sought, such amendment, modification,
discharge or waiver will only be valid and binding if duly approved by the board
of managers of Den-Mat. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Party or Parties granting such waiver in any other
respect or at any other time. The waiver by any of the Parties of a breach of or
a default under any of the provisions of this Agreement or a failure to or delay
in exercising any right or privilege hereunder, shall not be construed as a
waiver of any other breach or default of a similar nature, or as a waiver of any
of such provisions, rights or privileges hereunder. The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any Party may otherwise have at law or in equity.
Notwithstanding the foregoing, any amendment pursuant to Sections 2.2.3, 2.4.1
and 3.4.1 shall be implemented as provided therein.
20.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
referred to herein or delivered hereunder) and the agreements expressly
contemplated to be executed and

-41-



--------------------------------------------------------------------------------



 



delivered by the Parties pursuant to this Agreement constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all contemporaneous oral agreements and all prior oral and written
quotations, communications, agreements, understandings of the Parties (including
the letter of intent, dated June 9, 2008, between Den-Mat and Remedent, as
amended, and the Mutual Non-Disclosure and Confidentiality Agreement, dated
April___, 2008, by and among Remedent, Den-Mat and GlamTech-USA Inc.), and
written or oral representations of any Party with respect to the subject matter
of this Agreement.
20.7 Severability. If any provision of this Agreement shall be held or declared
to be invalid or unenforceable, such invalid or unenforceable provision shall
not affect any other provision of this Agreement, and the remainder of this
Agreement, and each Party’s obligations hereunder, shall continue in full force
and effect as though such provision had not been contained in this Agreement
and, if permitted under applicable rules of instruction and interpretation, such
provision shall be reformed to the extent necessary to render such provision
valid and enforceable and to reflect the intent of the Parties to the maximum
extent possible under applicable law.
20.8 Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
20.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, regardless of whether all of the Parties
have executed the same counterpart. Counterparts may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
20.10 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OR THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE
PARTIES.
20.11 Consent to Jurisdiction.
     20.11.1 EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTIES AND ASSETS, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS IN THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND EACH OF THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES THAT

-42-



--------------------------------------------------------------------------------



 



ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING SHALL BE HEARD AND DETERMINED IN
THE NEW YORK COURTS. EACH OF THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY
SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
     20.11.2 EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY OF THE
NEW YORK COURTS. EACH OF THE PARTIES IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.
20.12 Waiver of Punitive and Other Damages and Jury Trial.
     20.12.1 THE PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FORGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES IN ANY ARBITRATION, LAWSUIT,
LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     20.12.2 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     20.12.3 EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF THE FOREGOING WAIVERS, (b) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (c) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (d) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.12.3.
20.13 No Waiver; Remedies. No Party shall by any act (except by written
instrument pursuant to Section 20.5), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any default in or breach of any of the

-43-



--------------------------------------------------------------------------------



 



terms and conditions of this Agreement. No failure to exercise, nor any delay in
exercising on the part of any Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
20.14 No Limitation on Competitive Activities. Nothing in this Agreement shall,
or shall be construed to, limit in any way Den-Mat’s right and ability to
manufacture, market, distribute, license and sell any other products or services
in the Territory, regardless of whether such other products or services compete
with the Products.
20.15 No Partnership or Joint Venture. Nothing in this Agreement shall be
construed as (a) giving any Party any rights as a partner in or owner of the
business of the other Parties, (b) entitling a Party to control in any manner
the conduct of the other Parties’ business, or (c) making any Party a joint
venturer, joint employer, principal, agent, or employee of the other Parties.
Except as expressly set forth in this Agreement or in any of the agreement or
instruments contemplated hereby, no Party shall have, nor shall it represent
itself as having, the power to make any contracts or commitments in the name of
or binding upon any of the other Parties.
20.16 Jointly Drafted; Review by Counsel. The Parties have participated in the
negotiation and drafting of this Agreement and have had the opportunity to
review the Agreement with counsel of their choosing. In the event an ambiguity
or question of intent or interpretation arises, no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.
20.17 Specific Performance. Each of the Parties acknowledges and agrees that, in
the event of any breach of this Agreement, the non-breaching Party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the Parties (a) shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to compel specific performance of this Agreement; and (b) shall waive, in any
action for specific performance, the defense of the adequacy of a remedy at law.
20.18 Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent and no rule of
strict construction shall be applied against any Party. Unless otherwise
expressly specified in this Agreement: (a) the words “hereof”, “hereby” and
“hereunder,” and correlative words, refer to this Agreement as a whole and not
any particular provision; (b) the words “include”, “includes” and “including”,
and correlative words, are deemed to be followed by the phrase “without
limitation”; (c) the word “or” is not exclusive and is deemed to have the
meaning “and/or”; (d) words using the singular or plural number shall also
include the plural or singular number, respectively; (e) the masculine, feminine
or neuter form of a word includes the other forms of such word and the singular
form of a word includes the plural form of such word; (f) references to a Person
shall include the permitted successors and assigns thereof; (g) references made
in this Agreement to an Article, Section, Schedule or Exhibit mean an Article or
Section of, or a Schedule or Exhibit to, this Agreement; and (h) all consents
and approvals are in the sole discretion of the Party requested to give such
consent or approval, unless otherwise expressly provided.

-44-



--------------------------------------------------------------------------------



 



20.19 Mitigation. Each Party shall take commercially reasonable efforts to
mitigate its damages in the event of a breach of this Agreement by the other
Party.
[remainder of page intentionally left blank; signature page follows]

-45-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Remedent Nevada, Remedent Belgium and Den-Mat, by their
respective authorized representatives set forth below, have signed this
Agreement as of the Effective Date.

                      REMEDENT, INC.       REMEDENT, N.V.     “Remedent Nevada”
      “Remedent Belgium”    
 
                   
By:
  /s/ Guy De Vreese
 
      By:   /s/ Guy De Vreese
 
   
 
                    Name: Guy De Vreese       Name: Guy De Vreese    
 
                    Title: Chairman of the Board       Title: Chief Executive
Officer    

DEN-MAT HOLDINGS, LLC
“Den-Mat”

         
By:
  /s/ Nicholas Teti
 
   
 
        Name: Nicholas Teti    
 
        Title: Chief Executive Officer    

-46-



--------------------------------------------------------------------------------



 



Schedule 1
Definitions
               (a) “Affiliate” shall mean, with respect to an entity, any entity
that Controls, is Controlled by, or is under common Control with, that entity.
               (b) “Business Day” shall mean any day other than a Saturday,
Sunday or any other day on which commercial banks in New York are authorized or
required by law to remain closed.
               (c) “Change of Control” shall mean any: (i) merger,
reorganization, consolidation or other business combination that results in DLJ
Merchant Banking Partners or its Affiliates transferring a majority of their
collective equity interests in Den-Mat to any Person (independently or together
with any Affiliates of such Person) other than other Affiliates of DLJ Merchant
Banking Partners, (ii) sale of all or substantially all of the assets of Den-Mat
to any Person (independently or together with any Affiliates of such Person)
other than DLJ Merchant Banking Partners or its Affiliates or (iii) sale by DLJ
Merchant Banking Partners and its Affiliates of a majority of their outstanding
membership interests in Den-Mat to any Person (independently or together with
any Affiliates of such Person) other than other Affiliates of DLJ Merchant
Banking Partners.
               (d) “Confidential Information” of any Person shall mean all
confidential or proprietary information of such Person, including financial
statements, customer and supplier lists, reports, marketing studies, and
business plans and forecasts, whether written, oral, or in electronic or other
form and whether prepared by such Person, its Affiliates or its representatives.
               (e) “Contract Period” shall mean the following periods, (a) the
first fifteen (15) months of the Guaranty Period; (b) the subsequent twelve
(12) months of the Guaranty Period; (c) the subsequent nine (9) months of the
Guaranty Period and (d) each subsequent twelve (12) month period thereafter, in
each case during which the Guaranty Period is in effect.
               (f) “Contract Year” shall mean the twelve (12) month period
commencing on the first day of the Guaranty Period and on each subsequent
anniversary of such date, in each case during which the Guaranty Period is in
effect.
               (g) “Control” (including with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”) shall mean the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise;
provided, however, that beneficial ownership of more than fifty percent (50%) or
more of the voting power of an entity shall be deemed to be Control.
               (h) “EBITDA Multiple” shall mean the purchase price paid for
Den-Mat in a Change of Control transaction divided by the EBITDA of Den-Mat for
the period of twelve (12) full calendar months preceding such Change of Control.
For purposed of this

 



--------------------------------------------------------------------------------



 



definition “EBITDA” means the consolidated earnings, before interest, taxes,
amortization and depreciation, of Den-Mat as shown on its internal financial
statements but (A) before giving effect to any royalty payments under this
Agreement and (B) as adjusted for non-recurring expenses. For purposes of this
definition, the price paid for Den-Mat in such Change of Control shall mean the
purchase price stated in the purchase agreement for such Change of Control
transaction, without giving effect to any escrow holdback, earn-out,
post-closing adjustment or other contingent increase or decrease in the purchase
price contemplated by such purchase agreement.
               (i) “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
               (j) “Excluded Markets” shall mean the territories identified on
Schedule 2.2.1, as the list of such territories shall be modified from time to
time pursuant to Section 2.2.3.
               (k) “Exclusivity Period” shall mean the period commencing on the
Effective Date and ending concurrently with the termination of the Guaranty
Period.
               (l) “GlamSmile Non-Tray Technology” shall mean the GlamSmile
Technology and Processes described in Item 2 of Annex A.
               (m) “GlamSmile Product” shall mean all of Remedent’s GlamSmile
products, whether now existing or hereafter developed or acquired, including all
of Remedent’s GlamSmile veneer products (whether made in or out of Trays) made
of any material (e.g., hybrid porcelain and full porcelain) and any private
label materials or tools used in the placement of the veneers bearing the
GlamSmile name or brand, and the GlamSmile Technology and Processes incorporated
therein, regardless of whether such products, technology or processes are sold
under the name or brand “GlamSmile,” “Lumineer” or otherwise.
               (n) “GlamSmile Technology and Processes” shall mean (i) the
Intellectual Property provided by Remedent to Den-Mat pursuant to this Agreement
and (ii) the processes described in Annex A, in each case which are used in
connection with the development and manufacturing of the Products and which were
not known to Den-Mat prior to the Effective Date other than as a result of
disclosures to Den-Mat by Remedent.
               (o) “GlamSmile Tray Technology” shall mean the GlamSmile
Technology and Processes used to develop and manufacture Trays.
               (p) “Governmental Authority” shall mean any: (a) federal, state,
regional, county, city, municipal or local government, whether foreign or
domestic; (b) governmental or quasi-governmental authority of any nature,
including any regulatory or administrative agency, commission, department,
board, bureau, court, tribunal, arbitrator, arbitral body, agency, branch,
official entity or other administrative or regulatory body obtaining authority
from any of the foregoing, including courts and any supra-national organization,
state, county, city or other political subdivision; or (c) other Person
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

 



--------------------------------------------------------------------------------



 



               (q) “Guaranty Period” shall mean the three year period commencing
on the first day of the first calendar month arising after (a) Soca Networks
Pte. Ltd.’s manufacturing facility in [***] has commenced normal operations,
(b) Remedent has evidenced to Den-Mat, to the satisfaction of Den-Mat, the
ability to produce [***] Units/Teeth per month at such manufacturing facility
and (c) Remedent has evidenced to Den-Mat, to the satisfaction of Den-Mat,
receipt of the certifications set forth on Schedule 8.7, which period shall be
subject to early termination pursuant to Section 7.5 and 13.2.2 and subject to
extension as provided in Section 7.5.1.
               (r) “Intellectual Property” shall mean a patent, patent
application, industrial design, invention, design, trade secret, idea, work,
methodology, technology, innovation, creation, concept, moral right, development
drawing, research, analysis, know-how, experiment, copyright, trademark, service
mark, data, formula, method, procedure, process, system or technique and any
registration, application, right or other grant analogous thereto with respect
to any of the foregoing.
               (s) “Knowledge of Den-Mat” shall mean the actual knowledge of any
of the executive officers of Den-Mat.
               (t) “Knowledge of Remedent” shall mean the actual knowledge of
any of the executive officers of either Remedent Nevada or Remedent Belgium.
               (u) “Law” shall mean any treaty, code, statute, law, rule,
regulation, convention, ordinance, Order, legally binding regulatory policy
statement or similar legally binding guidance, binding directive or decree of
any kind of any Governmental Authority, as well as any common law.
               (v) “Net Wholesale Price” shall mean the price Den-Mat charges
per Lumineer tooth as it is invoiced to the end customer from Den-Mat’s
perspective (e.g., the dentist, group practice corporation, distributor), net of
any returns, discounts, special pricing, rebates or additional reasonable price
deductions; provided, however, the Net Wholesale Price will regard only the
price of the individual tooth (i.e., if teeth are sold in an arch for a set
price in a Tray, the “price” of the Tray should be split out and deducted).
               (w) “Non-Conforming Product” shall mean any Product shipped by
Remedent to Den-Mat that fails in any respect to conform to the applicable
purchase order and the requirements of Section 8.7.
               (x) “Order” means any judgment, writ, decree, directive,
decision, injunction, ruling, award or order (including any consent decree or
cease and desist order) of any kind.
               (y) “Other Potential Products” shall mean all of Remedent’s
professional dental products, and the related Intellectual Property and
processes developed or otherwise available for sale by Remedent (or any of
Remedent’s Affiliates) after the Effective Date, but excluding (a) the GlamSmile
Products, (b) professional dental products offered for sale by Remedent on the
Effective Date and (c) improvements to the products referred to in the preceding
clause (b) that are not offered as separate products. For purpose of
clarification, Den-

 



--------------------------------------------------------------------------------



 



Mat acknowledges that Other Potential Products does not include non-veneer
products for which the primary distribution channel is the consumer market.
               (z) “Other Products” shall mean all Other Potential Products and
Remedent Veneer Products for which Den-Mat has become a distributor pursuant to
Sections 2.3.
               (aa) “Party” shall mean any of Remedent, Inc., Remedent, N.V. or
Den-Mat Holdings, LLC, individually, and “Parties” shall mean all of such
Persons collectively.
               (bb) “Permit” shall mean any permit, license, authorization,
registration, franchise, approval, certificate, variance, waiver or other
authorization, approval, consent, clearance or similar right issued, granted or
obtained by or from any Governmental Authority.
               (cc) “Person” shall mean any natural person, firm, partnership,
association, corporation, company, trust, business trust, governmental entity or
other entity.
               (dd) “Proceeding” shall mean any action, suit, arbitration,
mediation, litigation, hearing, investigation, inquiry or other proceeding of
any kind.
               (ee) “Product” shall mean, collectively, the GlamSmile Products
and the Other Products.
               (ff) “SEC” shall mean the Securities and Exchange Commission, and
any successor agency thereto.
               (gg) “Securities Act” shall mean the Securities Act of 1933, as
amended.
               (hh) “Sell-Off Period” shall mean a period of ninety (90) days
after the date of expiration or termination of this Agreement.
               (ii) “Territory” means worldwide, except for: (i) the Excluded
Markets and (ii) the China Market.
               (jj) “Tray” shall mean the insertion tray included among the
Products into which Units/Teeth are placed for application to teeth of the
end-user patient.
               (kk) “Unit/Tooth” and “Units/Teeth” shall mean the individual
units of veneer in a Den-Mat order, with each such unit of veneer to be applied
to a separate tooth and inclusive of units of veneer to be applied using a Tray
or to be applied in any other method.
* * * *
[Index of Defined Terms follows]

 



--------------------------------------------------------------------------------



 



Index of Defined Terms

      Defined Term   Reference
Agreement
  Preamble
China Market
  2.1.2
Change of Control Notice
  11.1
Closing
  15
Closing Date
  15
Common Stock
  14.1.5
Den-Mat
  Preamble
Den-Mat Facility
  6.2.1
Den-Mat Transaction Documents
  14.2.2
De Vreese Non-Competition Agreement
  16.2.4
Effective Date
  Preamble
Exclusivity Date
  2.2.1
Exit Fee
  11.1
Filing Party
  3.5.2
Force Majeure Event
  19.1
Glam Smile
  2.1.3
Indemnified Party
  18.4
Indemnitor
  18.4
Jacquemyns Non-Competition Agreement
  16.2.4
Liabilities
  18.1
New York Courts
  20.11.1
Notice of Intent to File
  3.5.2
Proposed Remedent Other Products Signing Date
  2.3.3
Proposed Remedent Veneer Signing Date
  2.3.1
Proposed Transfer Date
  2.2.3
Remedent
  Preamble
Remedent Belgium
  Preamble
Remedent Nevada
  Preamble
Remedent Permits
  14.1.9
Remedent Transaction Documents
  14.1.2
Remedent Veneer Product
  2.3.1
SEC Documents
  14.1.14
Significant Contracts
  14.1.8
Subdistributor Agreement
  2.1.4
Taxes
  12.2.1
Upfront Payment
  6.1.1
Warrant
  16.2.5

 